Exhibit 10.47

 

CONFIDENTIAL TREATMENT REQUESTED

 

Amendment and Restatement of

 

“S” PROCESS DEVELOPMENT AGREEMENT

(effective as of December 28, 2002)

 

between

 

INTERNATIONAL BUSINESS MACHINES CORP.

 

And

 

ADVANCED MICRO DEVICES, INC.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 1 of 59



--------------------------------------------------------------------------------

This Agreement is made effective as of the 28th day of December, 2002
(hereinafter referred to as the “Effective Date”) by and between International
Business Machines Corporation (“IBM”), incorporated under the laws of the State
of New York, U.S.A. and having an office for the transaction of business at 2070
Route 52, Hopewell Junction, NY 12533, U.S.A, and Advanced Micro Devices having
an office for the transaction of business at One AMD Place, P.O. Box 3453,
Sunnyvale, CA 94088-3453 “(AMD)”. IBM, and AMD may be individually referred to
herein as a “Party,” or collectively as the “Parties.”

 

WHEREAS, IBM has been developing leading edge semiconductor manufacturing
processes with Sony and Toshiba, and the Parties hereto desire to continue to
participate in development efforts under this Agreement;

 

WHEREAS, the Parties possess complementary skills and know-how, which the
Parties wish to contribute toward such process development;

 

WHEREAS, each Party agrees to provide certain personnel and grant the other
Parties certain technology licenses in support of such process development;

 

WHEREAS, through the use of such complementary skills and know-how the Parties
desire to achieve resource efficiencies and cost savings, and reduce the
technical risk associated with the development of high end semiconductor
processes in order to complete development of and put into production, leading
edge high end semiconductor manufacturing processes sooner than would be
possible with any of the Parties acting independently;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, as well as for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows. For
avoidance of doubt, the Agreement as defined below covers its subject matter
after its Effective Date including matters provided for in the “S” Process
Development Agreement (Effective as of December 28, 2002) as amended and
restated .

 

SECTION 1 –DEFINITIONS

 

Unless expressly defined and used with an initial capital letter in this
Agreement, words shall have their normally accepted meanings. The headings
contained in this Agreement or in any exhibit, attachment or appendix hereto are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The word “shall” is mandatory, the word “may”
is permissive, the word “or” is not exclusive, the words “includes” and
“including” are not limiting, and the singular includes the plural. The
following terms shall have the described meanings:

 

“Advanced Semiconductor Technology Center” or “ASTC “ means the IBM 200mm or
300mm wafer process development facility used for conducting the Process
Development Projects.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 2 of 59



--------------------------------------------------------------------------------

“Agreement” means the terms and conditions of this Amendment and Restatement of
“S” Process Development Agreement together with any exhibits, attachments and
appendices hereto.

 

“AMD Deputy Project Leader” means the individual, if any, appointed by AMD
pursuant to Section 4.2 below.

 

“ASIC Product” shall mean an SOI Integrated Circuit that is not a Foundry
Product and wherein all of the following conditions are met: (i) at least one of
(a) the functional requirements, or (b) the design, for such SOI Integrated
Circuit product is provided to a Party from a Third Party; (ii) such Party
participated in an aspect of the definition and design of such product; and
(iii) such Party is contractually bound to manufacture such product solely for,
and to sell such product solely to, such Third Party or its distributor or other
recipient solely for the benefit of such Third Party.

 

“Background Know-How” means methods, techniques, designs, structures, software,
and specifications developed or acquired by a Party outside the performance of
the Process Development Projects, which such Party provides to the other Party
for use in a Process Development Project pursuant to Section 3. Such Background
Know-How shall not include, Packaging Technology, Mask Fabrication and
Photoresist Technology, Memory, SiGe Technology, or Chip Designs.

 

“BEOL” (Back End of Line) shall mean those aspects of Background Know-How and
Specific Results that are directed to methods and processes of interconnecting
the source, gate, or drain electrodes of FET transistors formed on a wafer,
including initial passivation of such FET transistors with a dielectric, up to
and not including Packaging Technology. For the avoidance of doubt, “BEOL” shall
not include local interconnects made of tungsten.

 

“Bulk CMOS” shall mean CMOS semiconductor manufacturing technology carried out
on a wafer that is not an SOI Wafer.

 

“Bulk CMOS Information” shall mean those aspects of Background Know-How and
Specific Results that are (i) directed to Lithography and BEOL, and/or (ii)
selected by IBM either for incorporation into an IBM Bulk CMOS process or
otherwise pursuant to Section 3.4.

 

“***” shall mean *** and its subsidiaries located in ***.

 

“***-AMD Manufacturing Facility” shall mean any facility for the manufacture of
Integrated Circuits located in *** or Dresden, Germany and either owned entirely
by *** and AMD or owned by ***, AMD and all of the remaining such ownership
interest is solely owned or controlled, directly or indirectly, by a government
entity or one or more corporations, companies or other entities which are purely
financial investors who are not engaged in the design, development, manufacture,
marketing or sale of Semiconductor Products.

 

“Chip Design(s)” shall mean any design of one or more Integrated Circuits and/or
Semiconductor Products, including (by way of example and not limitation) random
access memory (RAM)s, read only memory (ROM)s, microprocessors, ASICs and other
logic designs,

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 3 of 59



--------------------------------------------------------------------------------

and analog circuitry; provided, however, that “Chip Designs” shall not include
(i) alignment marks or test structures and associated layout and data used in
the Process Development Projects for process development, (ii) process kerf test
structures, layout, and data of the test chip(s) (including SRAM macro cells)as
well as such test chips themselves used for the development work of the Process
Development Projects unless specifically excluded, or (iii) other product
designs as mutually agreed by the Parties to be used as qualification vehicles
in the Process Development Projects. For the avoidance of doubt, all of (i)
through (iii) above shall be treated as Specific Results to the extent utilized
in a Process Development Project.

 

“CMOS 10S” means a 90 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.1, attached hereto.

 

“CMOS 10SE” means a 90 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, which is a performance enhanced version of CMOS 10S, as further
defined in Exhibit A.2.

 

“CMOS 11S” means a 65 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.3.

 

“CMOS 11S2” means a 65 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, which is a performance enhanced version of CMOS 11S, as further
defined in Exhibit A.4.

 

“CMOS 12S” means a 45 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, for the fabrication of SOI Integrated Circuits, as further defined in
Exhibit A.5.

 

“CMOS 12S2” means a 45 nanometer CMOS logic fabrication process currently under
development by IBM, the development of which is to be continued pursuant to this
Agreement, which is a performance enhanced version of CMOS 12S, as further
defined in Exhibit A.6.

 

“CMOS 13S” means a 32 nanometer CMOS logic fabrication process currently being
researched and undergoing feasibility evaluations (“Pre-T0”) by IBM. If IBM
performs post Pre-T0 development work in the ASTC on a 32 nanometer CMOS logic
fabrication process for the manufacture of SOI Integrated Circuits, then such
post Pre-T0 development will be continued pursuant to this Agreement.

 

“Designated Invention” means an Invention for which a patent application has
been filed by one or more of the Parties pursuant to Sections 11.1 or 11.2.

 

“Derivative Process(es)” shall have the meaning ascribed to it in Section 8.1

 

“Embedded DRAM” or “eDRAM” shall mean a device that either (i) primarily carries
out logic functions, and includes one or more dynamic random access memory
(DRAM) cells embedded

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 4 of 59



--------------------------------------------------------------------------------

within logic circuitry on the same semiconductor substrate, or (ii) primarily
carries out memory functions, and includes one or more DRAM cells in combination
with a static random access memory (SRAM) array on the same semiconductor
substrate (including an array of SRAM cells linked with bit lines, word lines,
sense amplifiers and decoders).

 

“Foundry Product” shall mean an SOI Integrated Circuit wherein all the following
conditions are met: (i) the ***, or *** and/or ***, for such SOI Integrated
Circuit product ***; (ii) *** of such product; and (iii) *** is contractually
bound to ***.

 

“IBM Project Leader” means the individual appointed by IBM pursuant to Section
4.2, below, to provide day-to-day oversight for the Process Development
Projects.

 

“Integrated Circuit” means an integral unit formed on a semiconductor substrate
including a plurality of active and/or passive circuit elements formed at least
in part of semiconductor material. For clarity, “Integrated Circuit” shall
include charge-coupled devices (“CCDs”).

 

“Invention” means any invention, discovery, design or improvement, conceived or
first actually reduced to practice solely or jointly by one or more
Representatives of one or more of the Parties or their respective contractors
during the term of this Agreement and in the performance of the Process
Development Projects.

 

“Licensed Product” means: (i) SOI Integrated Circuits other than Foundry
Products, (ii) Integrated Circuits that combine Bulk CMOS and SOI Device
Information other than Foundry Products, or (iii) Bulk CMOS products other than
Foundry Products.

 

“Lithography” shall mean those aspects of Background Know-How and Specific
Results directed to (a) process technology-dependent groundrules or process
technology-dependent special rules for shapes replication as developed by the
Parties for the generation of photomasks used for development and qualification
of a semiconductor process technology in the Process Development Projects, (b)
resolution enhancement techniques specifically created pursuant to the Process
Development Projects to generate mask build data, (c) such photomasks themselves
and the data files used therefor as are used in the Process Development
Projects, (d) lithography process sequence as utilized in the Process
Development Projects, and (e) mask data generation sequence as utilized in the
Process Development Projects.

 

“Management Committee” shall have the meaning ascribed to it in Section 4.1.

 

“Mask Fabrication and Photoresist Technology” shall mean any process, procedure,
Proprietary Tools (e.g. the Niagara software developed by IBM), or hardware tool
used in the fabrication of photomasks, as well as the photomasks themselves,
and/or the formulation and/or manufacture of photoresist; provided, however,
that “Mask Fabrication and Photoresist Technology” shall not include
Lithography.

 

“Memory” means Chip Designs and fabrication processes specifically related to
read only memory (ROM), dynamic random access memory (DRAM), programmable ROMs,
magnetic RAM (MRAM), ferroelectric RAM, and Embedded DRAM. For the avoidance of
doubt, “Memory” shall not include static RAM (SRAM) macros utilized in the
Process Development Projects as test vehicles.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 5 of 59



--------------------------------------------------------------------------------

“Net Selling Price” for each unit of a particular ASIC Product means the net
revenue recorded by AMD (including Wholly Owned Subsidiaries and Related
Subsidiaries of AMD) with respect to an ASIC Product less (a) shipping, (b)
insurance, and (c) sales, value added, use or excise taxes, to the extent to
which they are actually paid or allowed, and less allowances to the extent they
are actually allowed. If ASIC Products are sold, leased or otherwise transferred
in a higher level of assembly or in the course of a transaction that includes
other products or services with no separate bona fide price to be charged for
the ASIC Products, the applicable Net Selling Price for the purpose of
calculating royalties shall be the fair market value of the ASIC Product, but no
less than the average Net Selling Price of all such units of other ASIC Products
sold, leased, or otherwise transferred to a Third Party by AMD (and/or by Wholly
Owned Subsidiaries and Related Subsidiaries of AMD), whichever the case may be,
during the preceding half year.

 

“Packaging Technology” shall mean any process, procedure, software, or hardware
tools used in the packaging of integrated circuit products into single-chip
packages, multi-chip packages, or any other higher levels of assembly, including
but not limited to IBM’s collapsible chip carrier connection (“C4”) interconnect
technology; provided, however “Packaging Technology” shall not include the
formation of layers on a wafer up to and including the final via layer (referred
to as LV, TV, or FV level), but shall include any process, procedure, or
practice subsequent to such step.

 

“Process Development Project(s)” means the CMOS 10S, CMOS 10SE, CMOS 11S, CMOS
11S2, CMOS 12S, CMOS 12S2, and if its development is continued pursuant to this
Agreement, CMOS13S, development work conducted jointly by Representatives of the
Parties pursuant to the terms and conditions of this Agreement, as more fully
set forth in Section 3.1, below.

 

“Project Leaders” means the IBM Project Leader and the AMD Deputy Project
Leader.

 

“Proprietary Tools” means software (in source code form or in object code form),
models and/or data, and other instrumentalities that are not commercially
available and are either owned by a Party or under which a Party has the right
to grant royalty-free licenses, and that are used in Process Development
Projects.

 

“Qualification” means the T2 date identified in the schedule for each Process
Development Project, as set forth in Exhibit B.

 

“Related Subsidiary” shall mean a corporation, company or other entity:

 

  (a) one hundred percent (100%) of whose outstanding shares or securities (such
shares or securities representing the right to vote for the election of
directors or other managing authority) are, now or hereafter, owned or
controlled, directly or indirectly, by the Parties hereto; or

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 6 of 59



--------------------------------------------------------------------------------

  (b) which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, or other entity
one hundred percent (100%) of whose ownership interest representing the right to
(i) make the decisions for such corporation, company or other entity, or (ii)
vote for, designate, or otherwise select members of the highest governing
decision making body, managing body or authority for such partnership, joint
venture, unincorporated association or other entity is, now or hereafter, owned
or controlled, directly or indirectly, by the Parties hereto;

 

provided that in either case, such entity shall be considered a Related
Subsidiary, and shall be entitled to retain the licenses and other benefits
provided by this Agreement to the Related Subsidiary, only so long as such
ownership or control exists.

 

“Representative(s)” means, a Party’s employees and employees of a Party’s Wholly
Owned Subsidiaries.

 

“Semiconductor Product” means a component that contains an Integrated Circuit on
a single or multichip module that incorporates a means of connecting those
Integrated Circuits with other electronic elements (active or passive) and/or
means to make external electrical connections to such elements, but which
excludes any means for a user to operate the functions therein (e.g., buttons,
switches, sensors).

 

“Silicon-Germanium Technology” or “SiGe Technology” shall mean semiconductor
fabrication processes and design techniques incorporating silicon and germanium
layers, provided, however, “SiGe Technology” shall not include strained silicon
channel MOSFET techniques carried out on SOI Wafers.

 

“Silicon-On-Insulator Wafer” or “SOI Wafer” shall mean a, single-crystal silicon
wafer bearing a horizontally-disposed isolating silicon dioxide (SiO2) layer, in
turn bearing a single-crystal silicon layer or a polysilicon layer, which is
separated from the underlying silicon by the silicon dioxide layer and in which
one or more active or passive integrated circuit structures are formed.

 

“SOI Device Information” means Background Know-How and Specific Results
pertaining to all process methods, steps, and structures created on commercially
available SOI Wafers other than Bulk CMOS Information.

 

“SOI Integrated Circuit” shall mean an Integrated Circuit fabricated utilizing
SOI Device Information and built on SOI Wafers.

 

“Specific Results” shall mean information and items, other than i) Proprietary
Tools, ii) Packaging Technology, iii) Mask Fabrication and Photoresist
Technology, iv) Memory, v) SiGe Technology, and vi) Chip Designs, developed
and/or contributed to the Process Development Projects by the Parties pursuant
to the development work of the Process Development Projects as follows:

 

The documentation produced for the Process Development Projects as set forth in
Exhibit J attached hereto (“Documentation”);

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 7 of 59



--------------------------------------------------------------------------------

All information and items resulting from the Process Development Projects,
including but not limited to methods, techniques, unit processes, process flows,
structures in silicon, test software, and specifications for equipment,
chemicals, masks and consumables;

 

Any Background Know-How provided to the Process Development Project(s) by a
Party pursuant to Section 3, below.

 

“Subsidiary” means a corporation, company or other entity:

 

  (a) more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, now or hereafter, owned or controlled, directly or indirectly,
by a Party hereto, or

 

  (b) which does not have outstanding shares or securities, as may be the case
in a partnership, joint venture or unincorporated association, but more than
fifty percent (50%) of whose ownership interest representing the right to make
the decisions for such corporation, company or other entity is now or hereafter,
owned or controlled, directly or indirectly, by a Party hereto,

 

provided that in either case such entity shall be considered a Subsidiary, and
shall be entitled to retain the licenses and other benefits provided by this
Agreement to Subsidiaries, only so long as such ownership or control exists.

 

“Technical Coordinators” means the individuals referred to in Section 4.4,
below.

 

“Term” means the period of time from the Effective Date and ending on December
31, 2008.

 

“Test Site” means a device or circuit evaluation site on a wafer.

 

“Third Party” or “Third Parties” means an entity or entities other than the
Parties or their Wholly Owned Subsidiaries or Related Subsidiaries.

 

“Wholly Owned Subsidiary” shall mean 1) a corporation, company or other entity:

 

(a) one hundred percent (100%) of whose outstanding shares or securities (such
shares or securities representing the right to vote for the election of
directors or other managing authority) are, now or hereafter, owned or
controlled, directly or indirectly, by a Party; or

 

(b) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, or other entity but
one hundred percent of whose ownership interest representing the right to (i)
make the decisions for such corporation, company or other entity, or (ii) vote
for, designate, or otherwise select

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 8 of 59



--------------------------------------------------------------------------------

members of the highest governing decision making body, managing body or
authority for such partnership, joint venture, unincorporated association or
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by a Party;

 

provided that in either case such entity shall be considered a Wholly Owned
Subsidiary, and shall be entitled to retain the licenses and other benefits
provided by this Agreement to Wholly Owned Subsidiaries, only so long as such
ownership or control exists; or 2) a corporation, company or other entity:

 

(c) at least seventy five percent (75%) of whose outstanding shares or
securities (such shares or securities representing the right to vote for the
election of directors or other managing authority) are, now or hereafter, owned
or controlled, directly or indirectly, by a Party; or

 

(d) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, or other entity but
at least seventy five percent (75%) of whose ownership interest representing the
right to (i) make the decisions for such corporation, company or other entity,
or (ii) vote for, designate, or otherwise select members of the highest
governing decision making body, managing body or authority for such partnership,
joint venture, unincorporated association or other entity is, now or hereafter,
owned or controlled, directly or indirectly, by a Party

 

provided, that in either case (c) or (d) above, (i) all of the remaining such
ownership interest is solely owned or controlled, directly or indirectly, by one
or more corporations, companies or other entities which are purely financial
investors who are not engaged in the design, development, manufacture, marketing
or sale of Semiconductor Products, and (ii) such entity shall be considered a
Wholly Owned Subsidiary, and shall be entitled to retain the licenses and other
benefits provided by this Agreement to Wholly Owned Subsidiaries, only so long
as such ownership or control exists.

 

SECTION 2 – ASTC

 

IBM has established the Advanced Semiconductor Technology Center in East
Fishkill, New York. IBM shall be responsible for the operations of the ASTC,
including, but not limited to capacity, staffing, and capital purchases. The
Parties acknowledge that capital purchases necessary for the continued
development of the Process Development Projects past December 31, 2005 are
conditioned upon the receipt of IBM corporate management and Board of Directors
approval. If such approvals are not received by October 31, 2004 either Party
shall have the right to terminate this Agreement effective December 31, 2005
without liability to the non-terminating Party. Provided, however, that if such
approvals are received after October 31, 2004, but prior to either Party’s
exercise of its above right to terminate, the above right to terminate shall
lapse. The survival provision of Section 12.2 (including the licenses set forth
in Sections 8.9 – 8.12, subject to the payments set forth in Sections 5.8 and
5.9) shall apply to any such termination. Process Development Projects shall be
conducted primarily at the ASTC. In addition to the ASTC, IBM may utilize other
IBM facilities to conduct elements of the development work

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 9 of 59



--------------------------------------------------------------------------------

associated with the Process Development Projects. In addition, the Parties may
mutually agree to utilize AMD development facilities for specifically defined
elements of the Process Development Projects. If the Management Committee
members so agree, such agreement shall be documented in writing and signed by
the Parties.

 

SECTION 3 - SCOPE OF PROCESS DEVELOPMENT PROJECTS

 

3.1 The Parties agree to jointly develop semiconductor manufacturing process
technology based on IBM’s “S” high performance technology roadmap on
commercially available SOI Wafers that meet the requirements set forth as
“Strategic Technology Objectives” in Exhibit A (hereinafter referred to as
“Strategic Technology Objectives”) in accordance with the schedule set forth in
Exhibit B (hereinafter referred to as “Development Schedule”). The Parties agree
that the process technology so developed, shall be high performance, leading
edge technology and, to the extent consistent with the Strategic Technology
Objectives, shall be cost efficient. Any modification to such Strategic
Technology Objectives or Development Schedule requires the mutual agreement of
the Parties. For the avoidance of doubt, none of the Process Development
Projects shall include the development of i) Proprietary Tools, ii) Packaging
Technology, iii) Mask Fabrication and Photoresist Technology, iv) Memory, v)
SiGe Technology, or vi) Chip Designs.

 

3.2 The Parties agree that Exhibit A also sets forth the potential technology
implementation options for each Process Development Project. The Parties shall
work together to evaluate the various options available, including individual
process module feasibility, integration, characterization and qualification. The
goal of such evaluation is to agree on an integrated process technology that
meets the Strategic Technology Objectives. If the Project Leaders are unable to
agree on a particular process module to be developed, or should they disagree as
to continued development of a process module that was previously selected, the
process module preferred by IBM shall be pursued in the applicable Process
Development Project.

 

3.3 For information other than that developed by the Parties in a given Process
Development Project to be considered Specific Results for that Project,
including Background Know-How, it must be either deliberately provided to the
Process Development Projects by the owner of such information, or be evaluated
by the Project Leaders, pursuant to Section 3.2, for possible use in a Process
Development Project. In the event such item of information is provided, and the
Party owning such information notifies the Project Leaders within thirty (30)
days after such owning Party’s disclosure or the initiation of such evaluation
that such information should be withdrawn, such owning Party may withdraw such
information from use in the Process Development Projects and all such
information in tangible form associated therewith shall be returned to such
owning Party and such tangible information shall not become Specific Results. In
the event of such withdrawal, any non-tangible information related to such
information retained in the minds of the non-owning Party’s employees shall be
treated as Specific Results by the non-owning Parties. Absent such notice and
withdrawal within thirty (30) days, all information deliberately provided by the
owner of such information or evaluated by the Project Leaders shall be treated
as Specific Results.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 10 of 59



--------------------------------------------------------------------------------

  3.3.1 Any issue as to whether information was deliberately provided to the
Process Development Projects shall be resolved by the Project Leaders based on
either of the following criteria:

 

  3.3.1.1 whether the information was deliberately exposed to the other Parties
by a Representative of the owner of such information; or

 

  3.3.1.2 whether the evaluation of the information by the Representatives was
validly considered for incorporation into the Process Development Projects.

 

If the Project Leaders cannot agree, such issue shall be resolved by the
Management Committee in accordance with the criteria in Sections 3.3.1.1 and
3.3.1.2.

 

  3.3.2 Each Party shall be responsible for instructing its Representatives on
methods of proper introduction of information into the Process Development
Projects, and the consequences under Section 7.10, below, of information that is
inadvertently obtained.

 

3.4 During a given Process Development Project, the IBM Project Leader shall
designate elements of the Specific Results and Background Know-How thereof that
IBM will be applying toward development of its applicable Bulk CMOS process. IBM
shall provide an initial designation of such elements at the completion of its
initial feasibility studies for the applicable Process Development Project (set
forth in Exhibit B as the “T-Bulk date”), and IBM shall provide a final
designation of such elements no later than the “T1” date for the applicable
Process Development Project, as set forth in Exhibit B. AMD agrees that IBM
reserves the right to change such designations between its initial designation
and its final designation. In either case, prior to making such determinations
IBM shall consult with AMD, who shall provide its input as to the applicability
of such elements to a Bulk CMOS process; provided, however, that IBM shall have
the right to make any and all final decisions as to designation and application
of such elements to its Bulk CMOS process. The Project Leaders shall agree upon
a specific process by which IBM will make this designation and by which IBM will
address any requests for clarification by AMD within reasonable time periods.

 

3.5 Each Party shall have access to all Specific Results and shall be solely
responsible, including the cost therefor, for the transfer of Specific Results
to its own facilities. In addition to Representatives, AMD may assign additional
personnel to IBM facilities to assist with such transfer. The number of
additional personnel and the duration of their assignment shall be mutually
agreed to by the Management Coordinators. As part of each Process Development
Project, the Project Leaders shall coordinate the completion of the
Documentation for such Process Development Project and each Party shall have
access to all such Documentation. Notwithstanding the foregoing, subsequent to
IBM establishing

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 11 of 59



--------------------------------------------------------------------------------

the Strategic Technology Objectives (the end of Pre-T0) for CMOS13S, only a
subset of the Documentation shall be prepared for the CMOS 13S Process
Development Project, as determined by the Project Leaders. Should AMD have any
questions regarding the Documentation as they are transferring such Specific
Results to their own facilities, IBM agrees to provide reasonable telephonic,
videoconference or email support through its Technical Coordinator to address
such questions during normal business hours. Each Party shall be solely
responsible for obtaining any and all regulatory approvals as may be required to
utilize Specific Results at its facilities, and shall be solely responsible for
the cost of equipment and consumables as may be required to utilize the Specific
Results at its facilities.

 

3.6 Without liability to the other Parties for breach hereof, to the extent
known by a Party disclosing information for use in any Process Development
Project, prior to such disclosure, such disclosing Party agrees to promptly
notify the other Parties of any limitations on the uses of such information,
whether such use would violate or whether such information is protected by any
copyright or mask work or similar right of any Third Party. Upon such
notification, the Parties may agree to accept such information into the Process
Development Project subject to such limitations. Upon the failure to make such
notification, or if any such limitation arises after disclosure by the
disclosing Party, then the Parties shall attempt to work together to find a
mutually agreeable solution. Each Party further agrees to use reasonable efforts
to ensure that it will not design or develop the Process Development Projects in
such a way that requires the use of any Third Party confidential information,
which is not available to the other Parties for their use as aforesaid. Each
Party further agrees to use reasonable efforts to ensure that it will not
disclose to the other Parties any information considered confidential by it or
by any Third Party which information does not relate to the Process Development
Projects.

 

3.7 AMD will provide to the Process Development Projects AMD’s most current ***
as Background Know-How.

 

SECTION 4 - MANAGEMENT AND STAFFING OF THE PROCESS DEVELOPMENT PROJECTS

 

4.1 The Parties hereby create a Management Committee, with equal representation
from each Party. The responsibilities of the Management Committee are set forth
in Exhibit D, attached hereto. All decisions of the Management Committee shall
be by mutual consent.

 

The Management Committee is comprised initially of the following individuals:

 

(i)    For AMD:    ***           One AMD Place           P.O. Box 3453, MS79  
        Sunnyvale, CA 94088-3453           Tel: ***

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 12 of 59



--------------------------------------------------------------------------------

(ii)    For IBM:    ***           2070 Route 52           Hopewell Junction, New
York 12533           ***           Tel: ***           Fax: ***

 

Either Party may change its member of the Management Committee by written notice
to the other Party. The Management Committee will conduct regular meetings on
dates and at locations determined by the Management Committee. Meetings of the
Management Committee may be held in person, by teleconference or by
videoconference.

 

  4.1.1 The Management Committee shall establish a regular review process with
the appropriate senior business executives of each of the Parties of at least
the level of Vice President or other comparable level. Such review shall include
review of an overall progress report to be prepared by the Project Leaders. The
responsibilities of the Management Committee are set forth in Exhibit D.

 

  4.1.2 Should either Party reasonably determine that the process technology to
be developed under the Process Development Projects is no longer meeting the
Strategic Technology Objectives or the Development Schedule, or brings forth
empirical evidence of changes in the competitive marketplace for semiconductor
technology such that the Strategic Technology Objectives and/or the Development
Schedule are no longer competitive, such Party may present such problem to the
Management Committee for discussion. If the Management Committee, after the
exercise of reasonable efforts in the conduct of such discussions, fails to
reach mutual agreement as to a resolution of such Party’s concerns then any
Party may refer such concerns to the senior executives named in Section 4.1.1,
above, which senior executives shall discuss and meet in person, if necessary,
in order to attempt to resolve such Party’s concerns. If such senior executives
are unable to resolve such Party’s concern the senior executives agree to
instruct the Management Committee to negotiate a mutually agreeable reasonable
wind down plan (which may include additional exit fees) to terminate the
development relationship set forth in this Agreement. In the event of such
termination, AMD shall be entitled to immediately exercise its rights in
accordance with Section 8.9 below.



4.2 Each Party shall appoint a Project Leader within thirty (30) days after the
Effective Date. It is the intent of the Parties that Project Leaders be assigned
to the Process Development Projects for no less than two (2) year terms. The IBM
Project Leader shall be in charge of the day- to-day operations of the Process
Development Projects. A Party may replace its Project Leader, named below, by
giving written notice to the other Party of such replacement. The
responsibilities of the Project Leaders are set forth in Exhibit E.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 13 of 59



--------------------------------------------------------------------------------

The Project Leaders shall be:



(i)    For AMD:    ***           2070 Route 52           Hopewell Junction, New
York 12533           ***           Tel: ***           Fax: ***

 

(ii)    For IBM:    ***           2070 Route 52           Hopewell Junction, New
York 12533           ***           Tel: ***           Fax: ***

 

4.3 In addition to the Project Leaders, AMD will provide Representatives to work
on the Process Development Projects at the ASTC. Exhibit C, attached hereto,
shows the minimum staffing and professional skill levels expected for such
Representatives. If IBM so requests, AMD shall make a compensating payment to
IBM at a rate of *** ($***) U.S. Dollars per person month for each headcount
below the minimum staffing level set forth in Exhibit C. AMD may, at its sole
option, provide up to *** (***) Representatives to work in the ASTC. The
assignment of such Representatives shall be mutually agreed to by the Project
Leaders

 

It is the intent of the Parties that such Representatives be assigned to the
Process Development Projects at the ASTC for no less than two (2) year terms.
AMD may change the number of Representatives with a minimum of three (3) months
prior written notice to the other Parties and may reassign Representatives with
a minimum of one (1) month prior written notice to the other Parties.

 

The Parties will provide sufficient technical personnel on the Process
Development Projects with the appropriate skills and experience to accomplish
the Strategic Technology Objectives.

 

4.4 Each Party shall appoint a Technical Coordinator within thirty (30) days
after the Effective Date. The Technical Coordinators shall be:

 

(i)    For AMD:    ***           2070 Route 52           Hopewell Junction, New
York 12533           ***           Tel: ***           Fax: ***

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 14 of 59



--------------------------------------------------------------------------------

(ii)    For IBM:    ***           2070 Route 52           Hopewell Junction, New
York 12533           ***           Tel: ***           Fax: ***

 

The Technical Coordinators shall be responsible for supervising exchanges of
information among the Parties pursuant to Section 7.2, below. A Project Leader
for a Party may replace the Technical Coordinator for such Party, named above,
by giving written notice to the other Parties’ Project Leaders of such
replacement.

 

4.5 Each Party agrees that its Representatives shall comply in all material
respects with all personnel, human resources, security and safety rules,
procedures and guidelines of the other Party applicable to contractors resident
at or visiting the premises of such Party or its Subsidiary while such
Representatives are on the other Party’s or its Subsidiary’s premises, including
those set forth in Exhibit F. In particular, AMD agrees to abide by IBM security
requirements as may apply to their Representatives while at the ASTC facility.
Each Party shall provide to the other in advance a set of documents setting
forth all such rules, procedures and guidelines, including any updated versions
thereof.

 

4.6 Each Party shall be responsible for the selection of its Representatives who
will be assigned to work in the ASTC on the Process Development Projects.
Personnel supplied by each Party who are Representatives of the supplying Party
shall not for any purpose be considered employees or agents of any other Party.
Each Party shall be responsible for the supervision, direction and control,
payment of salary (including withholding of taxes), travel and living expenses
(if any), worker’s compensation insurance, disability benefits and the like of
its own Representatives. In addition, each Party may reassign any of its
Representatives as such Party deems necessary, subject to Section 4.3, above.

 

4.7 If any Party should become aware of the existence of any hazardous
conditions, property, or equipment which are under the control of another Party
it shall so advise the other Party; however, it shall remain that Party’s
responsibility to take all necessary precautions against injury to persons or
damage to property from such hazards, property, or equipment until corrected by
the other Party. Each Party agrees to comply with the Occupational Safety and
Health Act (“OSHA”), applicable OSHA standards, applicable New York safety and
health laws and regulations, any applicable municipal ordinances, and applicable
facility safety rules of which the Party has notice, regarding the
Representatives it assigns to the Process Development ASTC.

 

4.8 The Parties agree that the Parties and any Subsidiaries shall refrain from
making any payment or gift of any value to any Representatives of any other
Party assigned to the ASTC without the employing Party’s prior written approval.
No Party (or any of its Subsidiaries) may make any representation that might
cause a Representative of another Party to believe that an employment
relationship exists between such Representative and the other Party.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 15 of 59



--------------------------------------------------------------------------------

4.9 Each Party assumes no liability to the other Parties for any injury
(including death) to persons or damage to or loss of property suffered on or
about the ASTC unless caused by the gross misconduct or gross negligence of such
Party, its Representatives or invitees.

 

4.10 To the extent permitted by law, during the term of this Agreement, each
Party agrees neither to directly or indirectly solicit for employment purposes
the Representatives of any other Party engaged in semiconductor development in
IBM’s East Fishkill or Yorktown Research facilities or AMD’s Sunnyvale, Austin
or Dresden facilities or other Representatives working on the Process
Development Projects until at least one (1) year has passed between the date
such employee stopped being engaged in semiconductor development, and the date
of solicitation, without the prior written permission of such other Party.
However, the foregoing does not preclude general (i.e., non-targeted)
recruitment advertising. In addition, to the extent permitted by law, during the
term of this Agreement, each Party agrees that its units, divisions, line of
business or other comparable organizational structures, involved in the
development of semiconductor process technologies shall not hire Representatives
of any other Party engaged in the Process Development Projects, without the
prior written permission of such other Party.

 

SECTION 5 - AMD FUNDING CONTRIBUTIONS AND ROYALTY PAYMENTS

 

5.1 AMD shall pay to IBM for the Term of this Agreement for its respective share
of the costs of the Process Development Projects; such payments shall be made as
follows (in millions of US dollars):

 

       1Q03


--------------------------------------------------------------------------------

     2Q


--------------------------------------------------------------------------------

     3Q


--------------------------------------------------------------------------------

     4Q


--------------------------------------------------------------------------------

     1Q04


--------------------------------------------------------------------------------

     2Q


--------------------------------------------------------------------------------

     3Q


--------------------------------------------------------------------------------

     4Q


--------------------------------------------------------------------------------

     1Q05


--------------------------------------------------------------------------------

     2Q


--------------------------------------------------------------------------------

     3Q


--------------------------------------------------------------------------------

     4Q


--------------------------------------------------------------------------------

AMD

     ***      ***      ***      ***      ***      ***      ***      ***      ***
     ***      ***      ***        1Q06


--------------------------------------------------------------------------------

     2Q


--------------------------------------------------------------------------------

     3Q


--------------------------------------------------------------------------------

     4Q


--------------------------------------------------------------------------------

     1Q07


--------------------------------------------------------------------------------

     2Q


--------------------------------------------------------------------------------

     3Q


--------------------------------------------------------------------------------

     4Q


--------------------------------------------------------------------------------

     1Q08


--------------------------------------------------------------------------------

     2Q


--------------------------------------------------------------------------------

     3Q


--------------------------------------------------------------------------------

     4Q


--------------------------------------------------------------------------------

AMD

(4 total partners)

     ***      ***      ***      ***      ***      ***      ***      ***      ***
     ***      ***      ***

AMD

(3 total partners)

     ***      ***      ***      ***      ***      ***      ***      ***      ***
     ***      ***      ***

AMD

(2 total partners)

     ***      ***      ***      ***      ***      ***      ***      ***      ***
     ***      ***      ***

 

During 2006, 2007 and 2008, AMD will pay IBM according to the table above, where
the applicable row of the table will be determined based upon the total number
of partners, including IBM and AMD, participating in S Process Development in
the ASTC. If the number of partners changes during the Term, then the new
quarterly rate will take effect beginning in the quarter after such change in
the number of partners occurs. The amounts described in this paragraph will be
due in quarterly installments commencing with the first calendar quarter of
2006.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 16 of 59



--------------------------------------------------------------------------------

Such payments shall be made on the fifteenth of the first month of each calendar
year quarter. This Agreement will serve as an invoice for such payments.

 

5.2 AMD shall be liable for interest on any overdue payment under this Agreement
commencing on the date such payment becomes due at an annual rate equal to
eighteen percent (18%) per year. If such interest rate exceeds the maximum legal
rate in the jurisdiction where a claim therefor is being asserted, the interest
rate shall be reduced to such maximum legal rate.

 

5.3 IBM shall apply the payments of Section 5.1 above towards Process
Development Project costs and not for any license rights granted by any Party to
any other Party for Background Know-How. Notwithstanding Section 5.1, AMD shall
be required to share the incremental costs of any changes in scope in the
Process Development Projects agreed to pursuant to Section 14.

 

5.4 Moreover, AMD shall pay IBM a royalty on all ASIC Products, at the rate of
*** percent (***%) of the Net Selling Price of each unit of ASIC Product sold,
leased or otherwise transferred directly or indirectly prior to five (5) years
from ***; provided, however, that in the case of Specific Results from the ***
all royalties for ASIC Products utilizing such Specific Results shall be ***
percent (***%). Such royalty payments are to be paid by AMD for each ASIC
Product sold, leased or otherwise transferred at the time of such sale, lease or
transfer to a Third party. For clarity, such royalty obligation does not extend
to transactions between or among the Parties and such Wholly Owned Subsidiaries
or Related Subsidiaries that do not involve a Third Party. AMD shall pay IBM all
royalties owed within forty-five (45) days after the end of each calendar
quarter. AMD shall provide a royalty report to IBM within forty-five (45) days
after the end of each calendar quarter. All payments shall be made by wire
transfer to the IBM account listed in Section 13.1.1 below, in U.S. dollars. The
following information shall be included in the wire detail:

 

Company Name

Reason for Payment

License Reference No. L024381B

 

5.5 AMD shall maintain a complete, clear and accurate record of the quantity of
ASIC Products sold, leased or otherwise transferred and any other relevant
information to the extent it is required to determine whether they are paying
the correct royalty amount hereunder. To ensure compliance with the terms and
conditions of this Agreement, IBM shall have the right to audit all relevant
accounting and sales books and records of AMD. The audit will be conducted by a
mutually acceptable audit firm, and shall be conducted following reasonable
prior written notice (at least forty-five (45) days in advance) during regular
business hours at an office where such records are normally maintained and in
such a manner as not to interfere with AMD’s normal business activities and
shall be restricted only to those records necessary to verify AMD’s obligations
hereunder. The audit report provided to IBM may only include the information
necessary to determine

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 17 of 59



--------------------------------------------------------------------------------

whether or not any underpayment or overpayment exists, and if it exists, the
amount of such underpayment or overpayment. IBM shall instruct the auditor to
include only business information in the audit report to IBM. IBM shall use the
business information reported by the auditor only for the purpose of determining
royalty payments and for no other purpose. In no event shall audits be made
hereunder more frequently than once in every twelve (12) months and the audit
shall not cover any records from a period of time previously audited. If any
audit should disclose any underpayment or overpayment, the owing Party shall
within forty-five (45) days pay the difference. The cost of such audit will be
borne by IBM. AMD shall be provided with a copy of the audit report within a
reasonable period of time after its completion. The independent audit firm shall
not be hired on a contingent fee basis and shall have confidentiality agreements
in place sufficient to protect AMD’s confidential information.

 

5.6 If AMD exercises its option under Section 8.7, below, AMD agrees to pay IBM
a royalty of *** (***) percent for each SOI wafer for 65 nm technology provided
to, or purchased by, *** and *** (***) percent for each SOI wafer for 45 nm
technology provided to, or purchased by, a *** for the lesser of a period of
four (4) years beginning on the initial date of *** of the applicable technology
or the expiration of the confidentiality period for the applicable technology.
If a *** is also a ***, the royalty rates will be *** (***) percent for 65 nm
SOI wafers and *** (***) percent for 45 nm SOI wafers. The revenue basis for
such qualified SOI wafers shall be the lesser of *** for processed SOI wafers of
the respective technology generation. If AMD exercises its rights under the
third paragraph of Section 8.7, then for the combined maximum capacity
thereunder that IBM refuses pursuant to Section 8.7, AMD will pay IBM a royalty
of *** (***) percent for each SOI wafer and *** (***) percent of each bulk wafer
for 65 nm technology provided to, or purchased by, a Third Party and *** (***)
percent for each SOI wafer and *** (***) percent for each bulk wafer for ***
provided to, or purchased by, a Third Party and the obligation to pay this
royalty will terminate the lesser of four (4) years from the initial date of ***
of the applicable technology or the expiration of the confidentiality period for
the applicable technology. Other than as expressly recited in this Section 5, no
royalties will be due for any products. Section 5.2, the payment procedures of
Section 5.4, and the audit provisions of Section 5.5 will apply to the
aforementioned wafer royalty payments.

 

5.7 INTENTIONALLY LEFT BLANK

 

5.8 If AMD becomes licensed under Section 8.9, below, AMD agrees to pay IBM as
follows: if IBM does not offer an extension to this Agreement that is consistent
with Section 8.8, then AMD will pay IBM $*** for each of the ***, if AMD does
not request an extension to this Agreement or if the Parties fail to reach
agreement on the extension, AMD will pay IBM $*** each ***, provided however, if
one of the ***, AMD will pay IBM $***. The above amounts will be due upon
disclosure to the *** and only if the date of disclosure is within the
confidentiality period for the applicable technology. Section 5.2 and the
payment procedures of Section 5.4 will apply to these payments.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 18 of 59



--------------------------------------------------------------------------------

5.9 In consideration for the licenses granted by IBM to AMD pursuant to Sections
8.10, 8.11 and 8.12 of this Agreement, AMD shall pay to IBM (a) *** on or before
September 17, 2004, and (b)*** on or before March 13, 2005, which obligation
shall be irrevocable and which payment when made shall be non-refundable. This
Agreement will serve as an invoice for such payments.

 

If the payment obligation set forth in Section 5.9(a) is not made when due, then
all licenses and other rights granted herein to AMD shall automatically
terminate, and such termination shall be effective retroactively to the
Effective Date so that such rights granted herein and obligations of each Party
hereto with respect to this Section 5.9 shall be void ab initio.

 

5.10 Each Party shall bear and pay all taxes (including, without limitation,
sales and value added taxes) imposed upon it by the national government or
political subdivision thereof, of any country in which they are doing business
as a result of the existence of this Agreement or the exercise of its rights
hereunder. For clarity, IBM shall not be responsible for any taxes, duties or
fees resulting from AMD’s exercise of its rights under Section 8.10.

 

5.11 Except as expressly provided in this Agreement, neither Party shall be
entitled to any payment, cost reimbursement, or other compensation from the
other for services, deliverables and rights granted to the other Party
hereunder. Each Party shall bear all its own expenses incurred in the
performance of this Agreement.

 

SECTION 6 - INSURANCE, RESPONSIBILITY FOR RESULTS AND WARRANTIES

 

6.1 Although the Parties will use commercially reasonable efforts in performing
the Process Development Projects, the Parties acknowledge that the results of
the development work to be performed are uncertain and cannot be guaranteed by
any Party. The risk of success or failure of the Process Development Projects
shall be shared by all the Parties equally. If a Party has exerted such efforts
in the performance of its responsibilities under a Process Development Project,
the failure to achieve performance objectives or schedules within a Process
Development Project shall not constitute a breach of this Agreement.

 

6.2 All items furnished by a Party to the Process Development Projects will be
produced or provided by said Party in the same manner as it produces or provides
such items for its own use and will be furnished on an “AS IS” BASIS WITHOUT
WARRANTY OF ANY KIND, including, without limitation, i) ANY WARRANTY THAT THE
SPECIFIC RESULTS WILL BE FREE OF THIRD PARTY CLAIMS OF INFRINGEMENT OF PATENTS,
COPYRIGHTS, TRADE SECRET, OR MASK WORK RIGHTS and ii) ANY IMPLIED WARRANTIES OR
TERMS OF MERCHANTABILITY AND FITNESS OR USE FOR A PARTICULAR PURPOSE.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 19 of 59



--------------------------------------------------------------------------------

6.3 Each Party shall maintain for the benefit of each of the others,
comprehensive general liability insurance of not less than fifteen million
dollars ($15,000,000) per occurrence which covers bodily injury (including
death) and property damage (including, to the extent such insurance is
reasonably available therefor, environmental damage), and which applies to any
such liability the Party may have under this Agreement. Purchase and maintenance
of such insurance shall in no way be interpreted as relieving any Party of any
of its responsibilities hereunder, and each Party may carry, at its expense,
such additional insurance amounts and coverage as it deems necessary. In no
event shall any such insurance be cancelled without prior written notice by the
insured Party’s insurance carrier to the other Party.

 

6.4 IBM represents and warrants that the agreement with its Third Party
development partners grants IBM the right to transfer the proprietary
information of its Third Party development partners to AMD and to sublicense
such information consistent with Section 8 hereof. Such sublicense is hereby
granted pursuant to the terms and conditions of this Agreement. IBM agrees that
prior to amending such agreement inconsistent with this representation and
warranty, it shall notify AMD.

 

SECTION 7 - INFORMATION TRANSFERS

 

7.1 Without any liability to the other Parties for patent infringement or
failure to notify, each Party agrees to promptly notify the other Party in
writing or provide oral notification, as the case may be, of any patents or
other intellectual property rights of Third Parties of which it becomes aware,
which, in the sole opinion of said Party, may relate to the use of Specific
Results. In such instance, the Parties shall reasonably cooperate with each
other to exchange information related to such potential Third Party intellectual
property issues. However, no Party shall have any obligation hereunder to
conduct patent searches or studies in relation to the Process Development
Projects or to notify the other Parties of any licenses it may have under any
particular patent. The Parties recognize that each of them has patent license
arrangements with Third Parties and that it is the individual responsibility of
each Party to secure any rights under the patents of Third Parties which may be
needed to enable it to manufacture and/or market the product (including products
manufactured using the process technology to be developed under the Process
Development Projects) at such time as it determines in its sole judgement that
such action is required.

 

7.2 Any confidential information disclosed by one Party to another in
performance of the Process Development Projects shall be designated with an
appropriate and conspicuously obvious legend, such as “IBM Confidential” or “AMD
Confidential”, as the case may be, such legends to clearly indicate to a person
viewing or otherwise accessing such information that it is of a confidential
nature to the disclosing Party. Any such disclosure that is made orally shall be
confirmed in writing under a like designation within thirty (30) days after the
date of such disclosure. The Technical Coordinators shall monitor and keep
records of all such disclosures of confidential information and shall ensure
that it is properly marked as confidential, and record the date of receipt.
Specific Results

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 20 of 59



--------------------------------------------------------------------------------

generated pursuant to the Process Development Projects and any confidential
information that is included in Specific Results shall be clearly designated by
the Technical Coordinators with an appropriate legend, such as “IBM/AMD
Confidential”. Further, in the event that a Representative of any Party obtains
information relating to the Process Development Projects in tangible form which
is not designated as confidential in accordance with this Section 7.2, but which
from its nature appears likely to be confidential, such Representative will
notify the Technical Coordinators who then will decide whether or not such
information can and should be thereafter treated as confidential. The Technical
Coordinators shall either mutually agree that such information is
non-confidential or have all copies of such information in tangible form
promptly marked with the appropriate legend identifying its confidentiality.

 

7.3 Except as otherwise provided in this Agreement, with respect to Specific
Results and any other confidential information of either Party, which is
confidential pursuant to Section 7.2 above, the Party receiving such information
shall use the same efforts to avoid its publication or dissemination to Third
Parties as it employs with respect to information of its own which it does not
desire to be published or disseminated. For Specific Results of each Process
Development Project and Background Know-How, the obligations of confidentiality
shall terminate *** for each applicable Process Development Project (if this
Agreement is terminated or if for some other reason a given Process Development
Project is not pursued ***, such time period shall be *** of the applicable
Process Development Project); in the case of Proprietary Tools, this obligation
of confidentiality shall terminate *** after its disclosure by the disclosing
Party; and for all other confidential information this obligation of
confidentiality shall terminate *** after its disclosure by the disclosing
Party. This obligation shall not, however, apply to any information that is:

 

  7.3.1 already in or comes into the possession of the receiving Party or its
Subsidiaries without obligation of confidence;

 

  7.3.2 now, or hereafter becomes, publicly available without breach of this
Agreement;

 

  7.3.3 intentionally disclosed to or rightfully received from Third Parties
without obligation of confidence;

 

  7.3.4 independently developed by the receiving Party or its Subsidiaries;

 

  7.3.5 approved for release by written agreement of the disclosing Party; or

 

  7.3.6 inherently disclosed in the use, lease, sale or other distribution of
any available product or service or publicly available supporting documentation
therefor by the receiving Party or any of its Subsidiaries.

 

7.4 The receiving Party’s obligations with respect to Specific Results or any
other confidential information of the disclosing Party as specified in Section
7.3, above shall not apply to any disclosure that is:

 

  7.4.1 in response to a valid order of a court or other governmental body of
any country or group of countries or any political subdivision thereof;
provided, however, that the receiving Party shall first have notified the
disclosing Party and made a good faith effort to obtain a protective order
requiring that the information and/or documents so disclosed be used only for
the purposes for which the order was issued;

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 21 of 59



--------------------------------------------------------------------------------

  7.4.2 otherwise required by law; or

 

  7.4.3 reasonably necessary in order to establish the receiving Party’s rights,
provided that such receiving Party shall provide the disclosing Party with prior
written notice, except notice shall not be required where the receiving Party is
attempting to establish rights in a lawsuit under this Agreement against the
disclosing Party or is filing a patent under Section 11 of this Agreement.

 

7.5 Each Party shall have the right to disclose and sublicense as specified in
Section 8 Specific Results to any of its Wholly Owned Subsidiaries and its
Related Subsidiaries at any time; provided however, that such Wholly Owned
Subsidiaries and its Related Subsidiaries shall agree to be bound by
substantially the same terms as are applicable to said Party in Sections 7.2,
7.3, and 7.4 and the survival of same pursuant to Section 12. Further, each
Party may authorize its Wholly Owned Subsidiaries and its Related Subsidiaries
to whom such Party has disclosed Specific Results pursuant to this Section 7.5
to exercise some or all of its rights to disclose Specific Results under and in
accordance with Section 7.6.

 

7.6 Subject to provisions of this Section 7.6, AMD shall have the right to
disclose the following portions of the Specific Results to Third Parties, but
solely for the purpose of enabling such party to assist AMD, in exercising the
rights granted to it hereunder:

 

  7.6.1 specifications for masks, materials, chemicals, consumables and/or
equipment to contractors or suppliers;

 

  7.6.2 wafers and/or information to have equipment maintained; or

 

  7.6.3 equipment lists and simple process flow information, excluding detailed
process flow information or detailed process specifications, as necessary in
order to enable installation of a process in a fabrication facility or to design
and construct a facility to practice such process.

 

Such disclosures will not be made without a written agreement between the
disclosing party and the recipient. Such agreements shall be subject to the
following:

 

(a) such agreements must obligate the recipient to utilize the disclosed
information solely for the benefit of the discloser and for no other purpose,
and solely in furtherance of the purposes set forth in this Section 7.6;

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 22 of 59



--------------------------------------------------------------------------------

(b) such disclosures shall be subject to confidentiality terms that are the same
or substantially similar to those set forth in this Agreement, and at a minimum
must have a confidentiality term that is no shorter than that set forth herein;
and

 

(c) the disclosing Party shall use reasonable efforts to negotiate a provision
in the agreement whereby IBM would be granted third party beneficiary status (or
the equivalent under whatever law applies to the agreement), to the extent
permitted by law, with an independent right to enforce the confidentiality and
license provisions of the agreement.

 

For the avoidance of doubt, AMD shall have the right under this Section 7.6 to
disclose portions of Specific Results as may be incorporated into a Derivative
Process as set forth in Sections 7.7 and 8.1, for the same purposes and subject
to the same limitations as set forth herein.

 

Moreover, AMD shall have the right to disclose those portions of Specific
Results listed below to their customers, solely for the purpose of enabling
sales of Integrated Circuits embodying the Specific Results to such customers.
Such portions shall include the following:

 

- Process roadmap and development schedule for Process Development Projects;

 

- Time schedule for development of device model library, and SPICE parameters;

 

- Design rules for each Process Development Project; and

 

- Simplified process flow (indicative of rough number of process and mask
steps).

 

Such disclosures will not be made without a written agreement between the
disclosing party and the recipient that, at a minimum, shall have a term of
confidentiality no shorter than that set forth herein, and that limit such
recipient’s use of such information to the purposes set forth herein.

 

7.7 As set forth in Section 8.1, AMD has the right to utilize one or more
aspects of Bulk CMOS Information in their development of the Derivative Process.
AMD shall have the right to disclose and sublicense as specified in Section 8
such Derivative Processes to its Wholly Owned Subsidiaries and their Related
Subsidiaries at any time (such disclosures being subject to the conditions set
forth in Section 7.5). AMD shall also have the right to disclose and sublicense
as specified in Section 8 such Derivative Processes to Third Parties, as
follows:

 

  (i) to not more than *** (***) Third Parties in total under this Agreement
subject to Section 7.7(ii), *** (***) *** of the applicable Process Development
Project and to AMD’s flash memory venture for the purpose of producing flash
memory products, no earlier than *** of the applicable Process Development
Project. It is understood that employees of AMD’s flash memory partner working
within AMD’s flash memory venture might be exposed to such disclosed information
and such exposure shall not constitute a disclosure under this Section nor a
breach of any confidentiality obligations hereunder; and

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 23 of 59



--------------------------------------------------------------------------------

  (ii) to an *** of ***, no earlier than *** of the applicable Process
Development Project

 

Such sublicenses will not be granted without a written agreement between the
disclosing party and the sublicensee. Such sublicenses and sublicense agreements
shall be subject to the following:

 

(a) such sublicenses must be for the entire Derivative Process, and not solely
or primarily those portions of the Derivative Process derived from the Specific
Results;

 

(b) such sublicenses shall specifically exclude the right for the Third Party to
utilize all or any aspect of the Derivative Process to develop, derive, or
otherwise create a fabrication process to fabricate SOI Integrated Circuits;

 

(c) such sublicenses shall be subject to confidentiality terms that are the same
or substantially similar to those set forth in this Agreement, and at a minimum
must have a confidentiality term that is no less than that set forth herein;

 

(d) such sublicense shall terminate, with immediate effect if the Third Party
undergoes any of the following:

 

becomes insolvent, is dissolved or liquidated, files or has filed against it a
petition in bankruptcy, reorganization, dissolution or liquidation or similar
action filed by or against it, is adjudicated as bankrupt, or has a receiver
appointed for its business;

 

has all or a substantial portion of its capital stock or assets expropriated or
attached by any government entity; or

 

with the exception of AMD’s flash memory venture, undergoes a Change of Control
(as such term is defined in Section 12.3 of this Agreement, as modified to apply
to such sublicensee instead of AMD); and

 

(e) to the extent permitted by law, such agreement shall grant IBM third party
beneficiary status (or the equivalent under whatever law applies to the
sublicense agreement) with an independent right to enforce the confidentiality
and license term of the agreement. If AMD fails to reach an agreement with its
disclosee(s) on such third party beneficiary status, then IBM shall discuss and
negotiate with AMD for a possible alternative to this sub-section (e).

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 24 of 59



--------------------------------------------------------------------------------

7.8 Notwithstanding any other provision of this Agreement, AMD shall not be
prevented from furnishing or disclosing technical information developed solely
by AMD, or by AMD and Third Parties (other than Toshiba and Sony) to any Third
Party. Further, with respect to technical information developed by AMD and Sony
or Toshiba outside the scope of this Agreement (deemed for the purpose of this
sentence to include the scope of the Sony, Toshiba, IBM “S” Process Development
Agreement) AMD shall not be prevented from furnishing or disclosing such
technical information to any Third Party. Further, disclosure of such technical
information shall not be prevented even if a minor portion of Bulk CMOS
Information embodied in Specific Results is commingled with and constitutes an
inseparable element of such technical information. If any dispute arises with
regard to the definition of “minor portion” prior to disclosure, the Management
Committee shall resolve such dispute. No royalties shall be payable in
connection with the disclosures permitted by this Section 7.8.

 

In addition, AMD may request permission in writing from IBM to disclose Specific
Results, in addition to that set forth in Sections 7.5, 7.6 and 7.7 to Third
Parties. IBM will consider and respond in writing to each such request.

 

7.9 IBM shall have the right to disclose Specific Results to any Subsidiary or
any Third Party, at any time and for any purpose, and such recipients shall have
the right to disclose Specific Results to their Subsidiaries, provided that such
disclosures shall be subject to appropriate confidentiality terms that, at a
minimum, shall have a term of confidentiality no shorter than that set forth
herein.

 

7.10 With respect to information that does not relate to the Process Development
Projects and which is considered confidential by either Party, it is not the
intention of either Party to disclose to or obtain from the other Party any such
information. In particular, the Parties acknowledge that IBM has other
development projects and relationships being conducted in the ASTC facility, and
the Parties shall take reasonable precautions to limit the disclosure and
receipt of information unrelated to Process Development Projects. In the event
that a Representative of one Party obtains any such information of the other
Party that is designated as confidential or which should from its nature be
understood to be confidential, the Technical Coordinators of both Parties shall
be informed, and any such information in tangible form shall promptly be
returned to said originating Party. Nothing in this Agreement shall convey any
right to said Party to use said tangible information for any purpose. However,
any non-tangible information related to said information which is retained in
the minds of the Party’s employees will be treated as Specific Results.

 

SECTION 8 – LICENSES TO BACKGROUND KNOW-HOW

 

8.1 IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective trade secret/know-how rights in and to Background Know-How that
becomes part of Specific Results pursuant to Section 3, a non-exclusive,
perpetual, worldwide, irrevocable (subject to all the terms and conditions of
this Agreement) license, to use such Background

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 25 of 59



--------------------------------------------------------------------------------

Know-How for the purpose of researching, developing, engineering, manufacturing,
using, marketing, selling, servicing and otherwise disposing of (i) SOI
Integrated Circuits other than ***, (ii) Integrated Circuits that combine Bulk
CMOS and SOI Device Information other than ***, or (iii) Bulk CMOS products
other than ***. AMD shall have no obligation under this Agreement to pay any
royalty for the licenses set forth in this Section 8, except as provided in
Section 5 above.

 

The foregoing license shall include the right for AMD to utilize one or more
aspects of Bulk CMOS Information for the development and qualification of their
own, proprietary Bulk CMOS process (“Derivative Process”) and for developing,
engineering, manufacturing, using, marketing, selling, servicing and otherwise
disposing of Integrated Circuits other than SOI Integrated Circuits utilizing
such Derivative Process, such Integrated Circuits being designed by any party.
It is expressly confirmed that such license shall include the right for AMD to
develop a Derivative Process.

 

8.2 IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective copyright rights in and to Background Know-How that becomes part of
Specific Results pursuant to Section 3, a non-exclusive, perpetual, worldwide,
irrevocable (subject to all the terms and conditions of this Agreement) license
to copy documentation and other written expression, to make derivative works of
such written expression, to distribute such documentation and derivatives as set
forth elsewhere in this Section 8, and to execute, display, and perform to the
extent consistent with the provisions of Section 7; provided however, that AMD
shall make only such numbers of copies and create such derivative works as are
reasonably necessary for them to carry out the license rights set forth in
Sections 8.1, 8.5, 8.7, 8.8 and 8.9.

 

8.3 IBM hereby grants to AMD, and AMD hereby grants to IBM, under their
respective mask work rights in and to Background Know-How that becomes part of
Specific Results pursuant to Section 3, a non-exclusive, perpetual, worldwide,
irrevocable (subject to all the terms and conditions of this Agreement) license
to use any process-related mask design information provided to a Process
Development Project (e.g. kerf test structures) and create derivative works
thereof, as reasonably necessary for the licensed Parties to carry out the
license rights set forth in Section 8.1. Unless otherwise authorized, this right
shall not include any rights to utilize any product design information in such
masks.

 

8.4 AMD hereby grants to IBM, under AMD’s trade secret and know how rights in
and to Background Know-How that becomes part of Specific Results pursuant to
Section 3, a non-exclusive, perpetual, worldwide, fully paid-up, and irrevocable
(subject to all the terms and conditions of this Agreement), license to use such
Background Know-How for the purpose of researching, developing, engineering,
manufacturing, using, marketing, selling, servicing and otherwise disposing of
Integrated Circuits, and to make derivatives of such information for such uses.
In the case of copyrights, such license is to copy documentation and other
written expression, to make derivative works of such written expression, to
distribute such documentation and derivatives, and execute, display, and perform
to the extent consistent with the provisions of Section 7; provided however,
that IBM shall make only such numbers of copies and create such derivative works
as are

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 26 of 59



--------------------------------------------------------------------------------

reasonably necessary for it to carry out the license rights set forth herein. In
the case of mask work rights, such license is to use any process-related mask
design information provided to a Process Development Project (e.g. kerf test
structures) and create derivative works thereof, as reasonably necessary for IBM
to carry out the license rights set forth herein. Unless otherwise authorized,
this right shall not include any rights to utilize any product design
information in such masks. The foregoing rights include the right for IBM to use
such information and materials at facilities it solely owns, with the right to
also utilize such information and materials (subject to the foregoing
restrictions) at facilities of Subsidiaries to whom such information and
materials have been disclosed pursuant to Sections 7.9 and 8.5.

 

8.5 The licenses granted in Sections 8.1 through 8.4 shall include the right for
each Party to sublicense consistent with their respective disclosure rights as
set forth in Section 7, subject to the terms and conditions set forth therein
and as may be applicable pursuant to this Section 8. Each Party agrees to not
unreasonably withhold the granting, upon request by a recipient to whom
disclosure has been made pursuant to Sections 7.5, 7.7, and 7.9, of a
non-exclusive license under such Party’s patents, under reasonable and
non-discriminatory terms and conditions, to the extent necessary for such
recipient to utilize the disclosed information for the purposes set forth in the
applicable clause of Section 7, provided such recipient otherwise respects the
intellectual property rights of the granting Party.

 

8.6 No license or other right is granted herein by any Party to the other Party,
directly or indirectly, by implication, estoppel or otherwise, with respect to
any trade secrets, know-how, copyrights, mask works, patents, patent
applications, utility models, or design patents except as expressly set forth in
this Agreement, and no such license or other right shall arise from the
consummation of this Agreement or from any acts, statements or dealings leading
to such consummation. The Parties expressly understand and acknowledge that any
patent license rights that may be required to carry out the licenses set forth
in this Agreement are set forth in separate patent cross-license agreements
between them.

 

8.7 After September 30, 2003, AMD may exercise the sublicensing option in this
Section 8.7.

 

IBM hereby grants to AMD the right to disclose and sublicense the process
technology developed by IBM and AMD under this Agreement including SOI Device
Information and Bulk CMOS Information subject to the following requirements. AMD
may sublicense no more than *** with a combined maximum of *** wafers per month
for 65 nm and 45 nm technology consumed by, or supplied to the ***. Said
combined maximum volume amount for a specific technology will apply until the
confidentiality period for that specific technology expires. AMD must own
greater than *** (defined in the same manner as for Subsidiary except for the
ownership percentage) *** and the *** own the *** except for ***. The *** will
derive no more than *** percent of its total revenue from ***. The *** will not
be based in *** (which for purposes of this Section 8.7 *** does not include
***). The *** will not have the right to use the licensed technology to provide
***. The *** will not have the right to use the licensed technology other than
***. The *** will not be *** any sooner than *** after the later termination of
either the ***. The *** will not be located in ***.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 27 of 59



--------------------------------------------------------------------------------

If AMD builds a 65 nm or 45 nm manufacturing facility for the purpose of
exercising AMD’s rights and performing AMD’s obligations under the immediately
proceeding paragraph of this Section 8.7 and AMD and *** cannot utilize all of
the combined maximum capacity of *** wafers per month, then six (6) months prior
to start of installation of 65 nm and 45 nm technology for volume production for
any unutilized combined maximum capacity, and yearly thereafter for any
uncontracted, unutilized combined maximum capacity, AMD will so notify IBM in
writing, and IBM will have the right of first refusal of the unutilized combined
maximum capacity at a price to IBM of the then current average market price for
such wafers *** (***) percent, but in no event will *** under substantially
similar terms and conditions. For the capacity that IBM refuses, AMD may sell
*** including *** subject to this Section 8.7 to Third Parties (other than those
that are not permitted to be a ***) provided AMD pays the royalty specified in
Section 5.6. The foregoing notification obligation will cease when the royalty
payment obligation for a technology expires.

 

8.8 IBM and AMD will meet on or before June 30, 2007 to discuss the possibility
of continuing “S” Process development for the period beginning upon the
expiration of this Agreement and ending no later than Dec 31, 2011 (“Extension
Period”). The exact Strategic Technology Objectives for Process Development
Projects during the Extension Period will be negotiated by IBM and AMD with the
goal of industry leading performance. IBM will attempt to recruit a third and
fourth partner for participation in “S” Process development during the term of
the Extension Period and AMD will assist IBM in these recruitment efforts and
will be flexible in altering the terms and conditions of the “S” Process
development to accommodate such third and fourth partners, provided however, the
third or fourth partner is not Intel and the Strategic Technology Objectives
still seek industry leading performance.

 

8.9 If IBM and AMD do not reach agreement by December 31, 2007 to an extension
of this Agreement beyond December 31, 2008, then IBM will grant AMD the license
and sublicense rights in this Section 8.9 effective as of January 1, 2009. (See
Section 5.8 for payment terms)

 

IBM hereby grants to AMD a license to the process technology developed by IBM
and AMD under this Agreement including SOI Device Information and Bulk CMOS
Information to complete development of the 45 nm technology and develop SOI
process technology below 45 nm. The license includes the right to sublicense no
more than *** wherein AMD contributes at least *** and the right for AMD and the
*** to use and disclose the 45 nm technology and below to Wholly Owned
Subsidiaries. The *** will derive no more than *** percent of its total revenue
from ***. The *** will not be based in *** (which for purposes of this Section
8.9 *** does not include ***). The *** will not have the right to use the
licensed technology to provide ***. The *** will not be *** no sooner than ***
after termination of either the ***. The *** will not be located in ***.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 28 of 59



--------------------------------------------------------------------------------

8.10 Notwithstanding any provisions to the contrary in this Agreement, IBM
hereby grants to AMD a nonexclusive, nontransferable worldwide, fully paid-up
(on receipt by IBM of both payments set forth in Section 5.9), royalty-free,
irrevocable and perpetual (except if terminated pursuant to Section 12.5) right
and license under all copyrights, trade secrets and know-how, owned or
licensable by IBM, contained in the IBM Background Know-How and Specific Results
to have Licensed Products manufactured at *** for AMD in a 90 and/or a 65
nanometer semiconductor manufacturing process. For clarity, the license grant in
this Section 8.10 shall include the right of AMD to disclose IBM Background
Know-How and Specific Results, received by or available to AMD under this
Agreement prior to September 30, 2004, to ***, to the extent needed to exercise
the license granted herein, provided *** agrees to be bound by substantially the
same confidentiality terms as are applicable to AMD in Sections 7.2, 7.3 and
7.4. For the avoidance of doubt, the license grant in this Section 8.10 shall
not relieve AMD of its royalty obligations for ASIC Products under Section 5.4.

 

8.11 Notwithstanding any provisions to the contrary in this Agreement, the
licenses granted to AMD in Section 8.10 shall include the right of AMD to
sublicense AMD Wholly Owned Subsidiaries. Each sublicensed Wholly Owned
Subsidiary shall be bound by the terms and conditions of this Agreement as if it
were named in place of AMD. Any sublicense granted to a Wholly Owned Subsidiary
shall automatically terminate on the date each such Wholly Owned Subsidiary
ceases to be a Wholly Owned Subsidiary of AMD, unless such cessation occurs
after December 31, 2012.

 

8.12 Notwithstanding any provisions to the contrary in this Agreement, IBM shall
grant to a ***-AMD Manufacturing Facility designated by AMD, a nonexclusive,
nontransferable, worldwide, fully paid-up (upon completion of the payments set
forth in Section 5.9), royalty-free, irrevocable and perpetual (except if
terminated pursuant to Section 12.5) right and license under all copyrights,
trade secrets and know-how, owned or licensable by IBM, contained in the IBM
Background Know-How and Specific Results to make Licensed Products, in a 90
and/or a 65 nanometer semiconductor manufacturing process for sale only to AMD
and AMD Wholly Owned Subsidiaries. For clarity, the license grant in this
Section 8.12 shall include the right of AMD to disclose IBM Background Know-How
and Specific Results, received by or available to AMD under this Agreement prior
to September 30, 2004, to the ***-AMD Manufacturing Facility, to the extent
needed to exercise the license granted herein, provided the ***-AMD
Manufacturing Facility agrees to be bound by substantially the same
confidentiality terms as are applicable to AMD in Sections 7.2, 7.3 and 7.4. For
the avoidance of doubt, the license grant in this Section 8.12 shall not relieve
AMD of its royalty obligations for ASIC Products under Section 5.4.

 

8.13 Pursuant to the patent cross license agreement entered into between IBM and
AMD with an effective date of January 1, 1997, each Party has granted certain
licenses to the other under its patents based on patent applications filed prior
to July 1, 2005, as more fully described in that patent cross license agreement.
IBM and AMD acknowledge and agree that the licenses granted in this Section 8 of
this Agreement do not include licenses under the patents of either Party.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 29 of 59



--------------------------------------------------------------------------------

8.14 IBM shall not be responsible to AMD for the quality of Licensed Products
manufactured by *** or the ***-AMD Manufacturing Facility for AMD.

 

8.15 All information materials provided by AMD to *** pursuant to Section 8.10
and 8.11 of this Agreement shall be furnished “as is.” IBM MAKES NO WARRANTY AS
TO THIS INFORMATION OR MATERIALS, OR AS TO THE RESULTS TO BE ATTAINED BY *** OR
THE ***-AMD MANUFACTURING FACILITY FROM THE USE OF THE INFORMATION OR MATERIALS,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR PARTICULAR PURPOSE. IBM makes no representations or warranty that
the use of the foregoing information or materials is sufficient for *** or the
***-AMD Manufacturing Facility to develop or manufacture any product or for
anything else.

 

8.16 Neither Party makes any representation or warranty, express or implied, or
assumes any liability, with respect to the infringement of patents or other
rights of third parties which may arise out of the use of any of the information
or materials furnished to *** or the ***-AMD Manufacturing Facility by AMD
hereunder, or due to AMD’s operation under the licenses granted in Sections 8.10
and 8.11, notwithstanding that a Party may be or may become licensed under the
patents or other rights of third parties relating to inventions which may or may
not be practiced in the information or materials furnished by AMD to *** or the
***-AMD Manufacturing Facility. Each Party understands that no license or other
right is extended to it or to its customers or to *** under any such third party
patents or other intellectual property rights.

 

SECTION 9 - LICENSE TO RESIDUALS AND PROPRIETARY TOOLS

 

9.1 Notwithstanding any other provisions of this Agreement, to the extent that
such use does not infringe the valid patents, patent applications, registered
designs, or copyrights of the other Party, and subject to the provisions of
Section 7, each Party shall be free to use the residuals of Specific Results,
the other Party’s Background Know-How, and Proprietary Tools, if any, and other
confidential information received pursuant to Section 7.2, above, for any
purpose, including use in the development, manufacture, marketing, and
maintenance of any products and services. The term “residuals” means that
information in non-tangible form which may be mentally retained by those
Representatives of a Party who have had access to Specific Results or the
Background Know-How and Proprietary Tools, if any, of the other Party, pursuant
to this Agreement. The Parties agree that the receipt of Specific Results, the
Background Know-How, or the Proprietary Tools, if any, of another Party shall
not create any obligation in any way limiting or restricting the assignment
and/or reassignment of a Party’s Representatives within that Party.

 

9.2 Each Party grants to the other Party under the Proprietary Tools provided by
that Party for use in the Process Development Projects, an irrevocable,
non-exclusive and royalty-

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 30 of 59



--------------------------------------------------------------------------------

free license to use, execute, display, and perform such Proprietary Tools in the
ASTC for the purpose of the Process Development Projects. Any Proprietary Tools
that are introduced into the ASTC for the purpose of the Process Development
Projects may not be transferred from the ASTC or used by a Party outside the
ASTC without the express written consent of the Party introducing the
Proprietary Tool(s). Any Party providing Proprietary Tools used in the Process
Development Projects that are not available from another source or for which
there is no reasonable substitute, will, to the extent it has the right to do
so, and on terms and conditions (including reasonable fees) to be negotiated,
grant a non-exclusive license to the other Party to use such Proprietary Tools
outside the Process Development Projects in furtherance of their respective
license rights set forth in Section 8.

 

SECTION 10 – OWNERSHIP OF SPECIFIC RESULTS

 

10.1 Except with respect to Designated Inventions, as set forth in Section 11 of
this Agreement, and except with respect to Background Know-How, Specific Results
shall be the property of both Parties which shall own the mask works, copyright,
trade secret, know-how and similar rights in all such material jointly without
accounting to the other Party. For the avoidance of doubt, such joint ownership
shall include Inventions other than Designated Inventions. Moreover, for the
avoidance of doubt, this Agreement shall constitute written consent of such
joint owner for the disclosing Party to make the disclosures set forth in
Section 7, to the extent such joint consent is required in a given jurisdiction;
provided, however, that such assent is subject to the terms and conditions of
this Agreement. Before applying to register or record in any country any of the
rights or material to which this Section 10 relates, the Parties shall hold
consultations and agree on whether this is appropriate and, if so, which of them
shall make such application and in which countries.

 

10.2 The joint ownership by the Parties of all copyright and similar right in
and to Specific Results shall be subject to Sections 7 and 8; the Parties
understand and agree that their status as joint owners does not grant them any
rights to utilize Specific Results over and above their respective disclosure
rights as set forth in Section 7 of this Agreement.

 

SECTION 11 - OWNERSHIP OF DESIGNATED INVENTIONS

 

11.1 Each Designated Invention made solely by one or more Representatives or
contractors of one Party, and title to all patent applications filed thereon and
all patents issued thereon, shall be solely the property of the inventing Party,
subject to a patent license granted in Section 11.3 below. It shall be in the
sole discretion of the inventing party to determine whether or not to file a
patent application on an Invention, thereby creating a Designated Invention.

 

11.2 Designated Inventions made jointly by one or more Representatives or
contractors of one Party with one or more Representatives or contractors of any
other Party, and title to all

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 31 of 59



--------------------------------------------------------------------------------

patent applications filed thereon and all patents issued thereon, shall be
jointly owned by the inventing Parties. Each inventing Party shall have the
right to grant licenses (including the right of any licensee to grant
sublicenses) to the inventing Party’s Subsidiaries and/or to Third Parties under
any patent issued on such a joint Designated Invention without compensation to
the other inventing Party and/or its or their Representatives or contractors,
which hereby give any necessary consent for granting such licenses as may be
required by the law of any country. All expenses, other than internal patent
department expenses of the Parties, incurred in obtaining and maintaining such
patents shall be equally shared by the inventing Parties (except as provided
hereinafter). Prior to filing any patent application in respect of any such
joint Designated Inventions the inventing Parties shall hold consultations and
agree on whether this is appropriate and, if so, which of them shall file and
prosecute such application and in which countries corresponding applications
shall be filed and by whom. With respect to any joint Designated Invention,
where one inventing Party elects not to seek or maintain such protection thereon
in any particular country or not to share equally in the expenses thereof, the
other inventing Party shall have the right to seek or maintain such protection
in said country at its or their own expense and shall have full control over the
prosecution and maintenance thereof even though title to any patent issued
thereon shall be joint.

 

11.3 With respect to Designated Inventions under Sections 11.1, the owning Party
hereby grants the other Party the same rights and obligations with respect to
the relevant Specific Results provided for in this Agreement to carry out the
activities set forth in this Agreement (including, but not limited to, Sections
7, 8 and 9). With respect to patents issued on said Designated Inventions, the
license granted by the owning Party to the other Party shall be an irrevocable
(subject to the terms and conditions of this Agreement), worldwide,
non-exclusive, royalty-free, paid-up license to make, have made, use, lease,
sell, offer to sell, import and otherwise transfer any products and to practice
and have practiced any process and shall include the right of such licensed
Party to sublicense its Subsidiaries of the same or within the scope of the
foregoing license.

 

11.4 Each Party shall give the other Party all reasonable assistance in
connection with the preparation or prosecution of any patent application filed
by said other Party and shall cause to be executed all assignments and other
instruments and documents as said other Party may consider necessary or
appropriate to carry out the intent of this Section 11.

 

11.5 Nothing in this Agreement shall affect any patent license agreements
between the Parties currently existing, but may confer rights on one or more
Parties in addition to the rights they may have under such existing agreements.

 

11.6 To the extent that a license grant under Sections 9 and 11 recites the
right to make any product, apparatus and/or material, or practice any method or
process in the manufacture of same, such grant shall not be construed as
conveying the right to a Party or other entity to “have made” such product
apparatus and/or material, or “have practiced” any such method or process,
unless such right is expressly recited therein.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 32 of 59



--------------------------------------------------------------------------------

11.7 The Project Leaders shall establish a procedure for reviewing Invention
disclosures in order to determine which Inventions are subject to the provisions
of Section 11.2 of this Agreement relating to joint Inventions.

 

SECTION 12 - TERM AND TERMINATION

 

12.1 This Agreement shall be in effect from the Effective Date and, unless
previously terminated as hereinafter set forth, shall remain in force until
December 31, 2008. The term of this Agreement may be extended by the mutual
agreement of the Parties. Notwithstanding the foregoing, if the *** slips beyond
the expiration date of this Agreement, this Agreement shall be extended for an
additional three (3) month period without additional development payments
pursuant to Section 5.1. All other terms and conditions of the Agreement will
remain in effect during such three (3) month period. If such slippage is greater
than three (3) months this Agreement may be extended for additional three (3)
month periods by mutual agreement of the Parties; however, AMD shall pay an
additional *** dollars ($***) each per quarter for any such extensions.

 

12.2 At expiration of this Agreement, Sections 1; 4.9; 5.2, 5.4 – 5.11
inclusive; 6; 7.1, 7.3-7.10 inclusive; 8; 9; 10; 11; 12; 13; 16; 17 and 18 shall
survive and continue after the date of such expiration and shall bind the
Parties and their legal representatives, successors and assigns.

 

12.3 Either Party shall have the right to immediately terminate this Agreement
as to a breaching Party (as defined herein) by giving written notice of
termination to the other Party if the other Party (the “breaching Party”) 1)
permanently ceases doing business; 2) is adjudged bankrupt or insolvent or files
a petition for bankruptcy; 3) goes into liquidation; or 4) undergoes a Change of
Control.

 

A “Change of Control” shall be deemed to have occurred if (a) there shall be
consummated (i) any consolidation or merger of a Party in which such Party is
not the continuing or surviving corporation, or pursuant to which shares of such
Party’s common stock would be converted into cash, securities or other property,
other than a merger of such Party in which the holders of such Party’s common
stock immediately prior to the merger have substantially the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
such Party, or (b) the stockholders of a Party shall approve any plan or
proposal for the liquidation or dissolution of such Party, or (c) any person (as
such term is used in section 13(d) and 14(d) (2) of the Securities Exchange Act
of 1934 (the Exchange Act”) other than a Party or any employee benefit plans
sponsored by such Party, shall become the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the company representing:
(i) more than one third of voting securities having the voting power of such
Party’s then outstanding securities ordinarily (and apart from rights accruing
in special circumstances) having the right to

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 33 of 59



--------------------------------------------------------------------------------

vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases, or otherwise, only if
such person and its Subsidiaries exceeded ten billion US dollars in revenue from
the sale of microprocessor Semiconductor Products in calendar year 2001; or (ii)
fifty percent (50%) or more of voting securities having the voting power of such
Party’s then outstanding securities ordinarily (and apart from rights accruing
in special circumstances) having the right to vote in the election of directors,
as a result of a tender or exchange offer, open market purchases, privately
negotiated purchases, or otherwise.

 

12.4 If either Party to this Agreement fails to perform or violates any material
obligation of this Agreement, then, upon thirty (30) days written notice to the
breaching Party specifying such failure or violation (the “Default Notice”), the
non-breaching Party may terminate this Agreement as to the breaching Party,
without liability, unless:

 

The failure or violation specified in the Default Notice has been cured within a
thirty (30) day period; or

 

The failure or violation reasonably requires more than thirty (30) days to
correct (specifically excluding any failure to pay money), and the breaching
Party has begun substantial corrective action to remedy the failure or violation
within such thirty (30) day period and diligently pursues such action, in which
event, termination shall not be effective unless ninety (90) days has expired
from the date of the Default Notice without such corrective action being
completed and the failure or violation remedied.

 

12.5 Notwithstanding any provision to the contrary elsewhere in this Agreement,
the non-breaching Party shall have the right to terminate all licenses and
disclosure rights granted to the breaching Party pursuant to Sections 7, 8, 9,
10 and 11. If such licenses are terminated, the breaching Party shall
immediately return to the non-breaching Party, or destroy, any documentation or
materials embodying Specific Results and/or Background Know-How, and such return
or destruction shall be certified to the non-breaching Party, in writing, by an
officer of the breaching Party. Notwithstanding any such termination of licenses
and disclosure rights to the breaching Party, the rights granted by the
breaching Party to the non-breaching Party shall survive and remain in full
force and effect. In addition, the breaching Party shall continue to be bound by
the limitations and obligations set forth in Sections: 1; 4.9 and 4.10; 5; 6;
7.1, 7.3, 7.4; 8.6; 9.2; 12; 13; 16; 17; and 18.

 

SECTION 13 - FUNDS TRANSFER, NOTICES AND OTHER COMMUNICATIONS

 

13.1 Any notice or other communication required or permitted to be given to
either Party pursuant to this Agreement shall be sent to such Party by facsimile
or by registered airmail, postage prepaid, addressed to it at its address set
forth below, or to such other address as it may designate by written notice
given to the other Party. All payments due hereunder to IBM shall be made to IBM
by telegraphic transfer or other equally expeditious means and IBM shall notify
the other Party within thirty (30) days of the date

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 34 of 59



--------------------------------------------------------------------------------

of this Agreement of the account and other details needed by the other Party in
order to effect such transfer. Any such payment, invoice, notice or other
communication shall be effective on the date of receipt. The addresses are as
follows:

 

  13.1.1 In the case of IBM,

 

for mailing notices and other communications to IBM:

 

IBM Corporation

2070 Route 52

Hopewell Junction, NY 12533

Fax: ***

Attention: ***

 

With a copy to:

 

***

IBM Corporation

Drop 92B

2070 Route 52

Hopewell Junction, NY 12533

Fax: (845) 892-5358

Attention: Associate General Counsel, Microelectronics

 

for electronic funds transfer to IBM:

 

IBM Director of Licensing

International Business Machines Corporation

***

***

***

Bank Account Number: ***

ABA Routing Number: ***

 

  13.1.2 In the case of AMD,

 

for mailing notices and other communications to AMD:

 

AMD

One AMD Place

PO Box 3453, MS150

Sunnyvale, CA 94088

Tel: (408) 749-2202

Fax: (408) 774-7399

Attention: General Counsel

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 35 of 59



--------------------------------------------------------------------------------

SECTION 14 - POTENTIAL EXPANSION OF PROCESS DEVELOPMENT PROJECTS

 

Either Party may submit a request to the Management Committee to expand the
scope of the Process Development Projects as set forth in Section 3.1. In order
to expand the scope of the Process Development Projects the Management Committee
must mutually agree and submit such proposal to the senior executives of the
Parties, as defined in Section 4.1.1 for review. If the Parties agree to a
change of scope, any such agreement must be set forth in a signed amendment to
this Agreement. In determining whether or not to expand the scope of the Process
Development Projects, the Parties shall evaluate each such request in light of
the overall impact such modification would have on the Strategic Technology
Objectives and Development Schedule of the Process Development Projects, set
forth in Exhibits A and B, as well as cost, schedule, and other business
objectives.

 

SECTION 15 - FORCE MAJEURE

 

15.1 Either Party hereto shall be excused from the fulfilment of any Process
Development Project obligation, except for payment obligations, under this
Agreement for so long as such fulfilment may be hindered or prevented by any
circumstances of force majeure such as but not limited to acts of God, war,
riot, strike, lockout, labor unrest, fire, flood, other natural catastrophe,
shortage of materials or transportation, national or local government
regulations or any other circumstance outside its control, provided that the
Party seeking to be excused shall make every reasonable effort to minimize the
hindrance of such fulfilment.

 

15.2 Upon the ending of such circumstance, the Party excused shall without undue
delay resume the fulfilment of obligations affected.

 

SECTION 16 - TAXES

 

Each Party shall bear and pay all taxes (including, without limitation, sales
and value added taxes but excluding income tax as specified below) imposed by
its own national government, including any political subdivision thereof, as the
result of the existence of this Agreement or the exercise of rights hereunder.
If either Party is required by its national government to pay income tax in
respect of the payments and/or royalties made by it to either or both of the
other Parties, said Party shall pay such income tax on behalf of said other
Party. Said Party may deduct such income tax from said payments and/or royalties
otherwise due and shall furnish said other Party, within a reasonable time after
its receipt of tax certificates from the applicable government entity such
certificates and other evidence of deduction and payment thereof as said Party
may properly require. In addition, each Party may independently pursue any
applicable tax credit for its share of expenses related to the Process
Development Projects.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 36 of 59



--------------------------------------------------------------------------------

SECTION 17 - LIMITATION OF LIABILITY

 

17.1 In no event shall either Party be liable to the other Party for incidental
damages, punitive damages, lost profits, lost savings or any other such damages,
including consequential damages, regardless of whether the claim is for breach
of contract, breach of warranty, tort (including negligence), failure of a
remedy to accomplish its purpose or otherwise, even if such Party (or any
Subsidiary) has been advised of the possibility of such damages.

 

17.2 In no event shall either Party’s (or its respective Subsidiaries’)
aggregate liability to the other Party for actual direct damages in connection
with any claim or claims relating to this Agreement exceed the amount of ***
United States dollars (US $***), regardless of the form of action, provided that
this limitation will not apply to: i) any claim for payment of a sum or sums
properly due under this Agreement; ii) breach of confidentiality or license; or
iii) death, personal injury or physical damage to real property or tangible
personal property resulting from a Party’s own negligence, or that of its
employees, agents or subcontractors.

 

17.3 Nothing contained herein shall limit either Party’s right to seek a
preliminary injunction, temporary restraining order or any other equitable
relief in order to avoid material harm to its property, rights or other
interests. The Parties agree that for breaches of confidentiality or license
provisions the Party whose license grant or confidential information has been
breached (“non-breaching Party”) shall suffer irreparable harm and that remedies
at law may be insufficient; therefore, the non-breaching Party may seek any
remedy at law or in equity, including but not limited to, preliminary
injunction, injunction, and/or a temporary restraining order, without having to
prove either failure of a remedy at law or irreparable harm.

 

17.4 In no event shall either Party (or its respective Subsidiaries) be liable
for any damages claimed by the other Party based on any Third Party claim,
except as specifically set forth in Section 17.2 (iii) above.

 

SECTION 18 - GENERAL

 

18.1 Nothing contained in this Agreement shall be construed as conferring any
right to use in advertising, publicity or other promotional activities any name,
trade name, trademark or other designation of either Party hereto (including any
contraction, abbreviation or simulation of any of the foregoing); and each Party
hereto agrees not to disclose to other than its Subsidiaries the terms and
conditions of this Agreement except as may be required by law or government rule
or regulation, without the express written consent of the other Party.
Notwithstanding the foregoing, 1) the Parties shall be permitted to disclose a
summary of pertinent Sections of this Agreement that are reasonably necessary
for disclosing and/or licensing under this Agreement, and 2) each Party shall be
permitted

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 37 of 59



--------------------------------------------------------------------------------

to disclose pertinent Sections of this Agreement to such Party’s independent
accounting firm and outside attorneys; provided, however, that any such
disclosure is under a written agreement containing restrictions of
confidentiality at least as stringent as those contained herein.

 

18.2 This Agreement shall be construed, and the legal relations created herein
between the Parties shall be determined exclusively, in accordance with the laws
of the United States of America and, specifically, the State of New York,
without regard to conflicts of law, as if said Agreement were executed in, and
fully performed within, the State of New York. Any proceeding to enforce, or to
resolve disputes relating to, this Agreement shall be brought before a court of
competent jurisdiction in the State of New York, including a Federal District
Court, sitting within such State. Parties hereby expressly waive any right to a
jury trial and agree that any proceeding hereunder shall be tried by a judge
without a jury. In any proceedings no Party shall assert that such court lacks
jurisdiction over it or the subject matter of the proceeding.

 

18.3 In the event of any dispute under this Agreement, and as a condition
precedent to any Party filing suit, instituting a proceeding or seeking other
judicial or governmental resolution in connection therewith, the Parties will
attempt to resolve such dispute by negotiation in accordance with the following
dispute resolution process. Excepting only that a Party may institute a
proceeding seeking an order for payment of any sum properly due and unpaid, a
preliminary injunction, temporary restraining order, or other equitable relief,
if necessary in the opinion of that Party to avoid material harm to its
property, rights or other interests, before commencing or at any time during the
course of, the dispute procedure in this Section 18.3.

 

  18.3.1 Such negotiations shall first involve the individuals in the Management
Committee. These individuals will exercise reasonable efforts to resolve such
dispute.

 

  18.3.2 If such negotiations do not result within thirty (30) calendar days of
their receipt of a written referral to them in a resolution of the dispute, the
dispute will be referred in writing to the senior executives named in Section
4.1.1, above, which senior executives shall discuss and meet in person, if
necessary, in order to attempt to negotiate a resolution to the dispute.

 

  18.3.3 Except as set forth above, no Party shall file suit, institute a
proceeding or seek other judicial or governmental resolution of the dispute
until at least sixty (60) calendar days after the first meeting between the
senior executives.

 

18.4 In the event that any litigation occurs between or among the Parties
pertaining to this Agreement and any technical issues arise in the course
thereof, the Parties shall make good faith efforts to select one or more neutral
mutually acceptable technical experts with expertise in the pertinent technical
issues to assist the court in understanding and evaluating such issues.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 38 of 59



--------------------------------------------------------------------------------

18.5 Nothing contained in this Agreement shall be construed as conferring on any
Party any license or other right to copy the exterior design of any product of
the other Party.

 

18.6 No Party shall assign any of its rights or obligations under this Agreement
without prior written permission from the other Party. If any Party reorganizes
its business so as to set up a Related Subsidiary or Wholly Owned Subsidiary
that shall include the entire business and assets responsible for such Party’s
performance of its obligations under this Agreement then the other Party agrees
that the permission to assign to such Related Subsidiary or Wholly Owned
Subsidiary shall not be unreasonably withheld. Any attempted such assignment
without such permission shall be null and void.

 

18.7 No actions, regardless of form, arising out of this Agreement, except for
non-payment actions or intellectual property actions, may be brought by either
Party more than two (2) years after the cause of action has arisen.

 

18.8 Each Party shall be responsible for compliance with all applicable laws,
regulations and ordinances. In addition, no Party and none of its agents or
employees acting on behalf of said Party will export or re-export any
confidential information of the other Party, or any process, product or service
that is produced as a result of the use of such confidential information, to any
country specified in the applicable laws and regulations of the United States as
a prohibited destination, without first obtaining the relevant government’s
approval, if required. As of the Effective Date the countries and nationals
excluded for Specific Results and Proprietary Tools under the United States
export laws and regulations are: Cuba, Iran, Iraq, Libya, North Korea, Sudan,
and Syria.

 

18.9 All monetary amounts specified herein are in lawful money of the United
States of America. Any action required herein to be taken by a specified
calendar month shall be taken by the last day of said month.

 

18.10 Neither this Agreement nor any activities hereunder shall impair any right
of any Party to design, develop, manufacture, sell, market, service, or
otherwise deal in, directly or indirectly, manufacturing processes, products or
services developed by such Party completely independent of this Agreement,
including those which are competitive with those offered by any Party. Subject
to the confidentiality and license limitations set forth in this Agreement, each
Party may pursue activities independently with any Third Party even if similar
to the activities under this Agreement.

 

18.11 Each Party is an independent contractor and not an agent, employee or
fiduciary of any other Party for any purpose whatsoever. No Party shall make any
warranties or representations on any other’s behalf, nor shall it assume or
create any other obligations on any other’s behalf. Nothing herein shall be
taken to constitute a partnership or joint venture between or among the Parties
hereto.

 

18.12 Press releases and other like publicity or advertising relating to this
Agreement and/or which mentions the other Party by name shall be agreed upon by
the Parties in writing prior to any release, such agreement not to be
unreasonably withheld.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 39 of 59



--------------------------------------------------------------------------------

18.13 If any section or subsection of this Agreement is found by competent
judicial authority to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of any such section or subsection in every
other respect and the remainder of the terms of this Agreement shall continue in
effect so long as the amended Agreement still expresses the intent of the
Parties. If the intent of the Parties cannot be preserved, the Agreement shall
be renegotiated with the Parties substituting for any invalid or unenforceable
provision a valid or enforceable provision that achieves to the greatest extent
possible the same effect as would have been achieved by the invalid or
unenforceable provision.

 

18.14 Any waiver by either Party of any breach of, or failure to enforce at any
time, any of the provisions of any of this Agreement, shall not be construed as
or constitute a continuing waiver of such provision, or a waiver of any other
provision of this Agreement, nor shall it in any way affect the validity of any
of this Agreement or any part thereof, or the right of either Party thereafter
to enforce each and every provision of any of this Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 40 of 59



--------------------------------------------------------------------------------

18.15 This Agreement will not be binding upon the Parties until it has been
signed herein below by or on behalf of each Party in which event it shall be
effective as of the date first above written. This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all previous communications, representations, understandings
and agreements, whether oral or written, made in the course of discussions
and/or negotiations between the Parties or any officer or representative thereof
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Parties unless
made in writing and signed on behalf of each of such Parties by their respective
representatives thereunto duly authorized. The requirement of written form may
only be waived in writing.

 

18.16 This Agreement may be executed in two (2) counterparts, each of which
shall be deemed an original, but each of which together shall constitute one and
the same agreement. Fax signatures will have the same legal effect as original
signatures.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

Advanced Micro Devices, Inc.   International Business Machines Corporation

By:

 

/s/ Daryl Ostrander

--------------------------------------------------------------------------------

 

By:

 

/s/ Harry C. Calhoun

--------------------------------------------------------------------------------

Name:

 

Daryl Ostrander

     

Harry C. Calhoun

Title:

 

Senior Vice President,

     

VP Strategy – Technology, IBM

   

Logic Technology &

     

Systems and Technology Group

   

Manufacturing, Product

           

Technology Implementation

           

CPG

       

Date: September 15, 2004

 

Date: September 15, 2004

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 41 of 59



--------------------------------------------------------------------------------

EXHIBIT A: TECHNICAL OBJECTIVES

 

EXHIBIT B: PROJECTED SCHEDULE

 

EXHIBIT C: AMD STAFFING

 

EXHIBIT D: MANAGEMENT COMMITTEE RESPONSIBILITIES

 

EXHIBIT E: PROJECT LEADER RESPONSIBILITIES

 

EXHIBIT F: VISITATION GUIDELINES

 

EXHIBIT G, H and I, Intentionally Left Blank

 

EXHIBIT J: DOCUMENTATION

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 42 of 59



--------------------------------------------------------------------------------

EXHIBIT A

 

A.1 CMOS 10S TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The CMOS-10S technology may include the following features if needed and
technically feasible:

 

***

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 43 of 59



--------------------------------------------------------------------------------

EXHIBIT A

 

A.2 CMOS10SE TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The CMOS-10SE technology may include the following features if needed and
technically feasible:

 

***

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 44 of 59



--------------------------------------------------------------------------------

EXHIBIT A

 

A.3 CMOS-11S TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The CMOS-11S technology may include the following features if needed and
technically feasible:

 

***

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 45 of 59



--------------------------------------------------------------------------------

EXHIBIT A

 

A.4 CMOS-11S2 TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The CMOS-11S2 technology may include the following features, if needed and
technically feasible:

 

***

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 46 of 59



--------------------------------------------------------------------------------

EXHIBIT A

 

A.5 CMOS-12S TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The CMOS-12S technology may include the following features if needed and
technically feasible:

 

***

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 47 of 59



--------------------------------------------------------------------------------

EXHIBIT A

 

A.6 CMOS-12S2 TECHNICAL OBJECTIVES

 

Strategic Technology Objectives

 

***

 

Technology Implementation Options

 

The CMOS-12S2 technology may include the following features if needed and
technically feasible:

 

***

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 48 of 59



--------------------------------------------------------------------------------

EXHIBIT B

 

PROJECTED SCHEDULE

 

PROJECT

--------------------------------------------------------------------------------

   10S


--------------------------------------------------------------------------------

   10SE


--------------------------------------------------------------------------------

   11S


--------------------------------------------------------------------------------

   11S2


--------------------------------------------------------------------------------

   12S


--------------------------------------------------------------------------------

   12S2


--------------------------------------------------------------------------------

T-Bulk

   ***    ***    ***    ***    ***    ***

T1

   ***    ***    ***    ***    ***    ***

T2**

   ***    ***    ***    ***    ***    ***

--------------------------------------------------------------------------------

** DEPENDENT ON THE AVAILABILITY OF A SUITABLE CUSTOMER PRODUCT

 

Checkpoint Definitions:

 

T–Bulk date: Initially identify elements of the relevant Process Development
Project that IBM plans to use in IBM’s Bulk CMOS

 

T1: yield process and reliability demonstration on an integrated process Test
Site

 

T2: meets functional requirements for an SOI Integrated Circuit product (not
Test Site)

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 49 of 59



--------------------------------------------------------------------------------

EXHIBIT C

 

AMD STAFFING ALLOCATION*

 

Technical

AREA

--------------------------------------------------------------------------------

 

EXAMPLE

--------------------------------------------------------------------------------

 

Proposed

AMD Engineers**

--------------------------------------------------------------------------------

FEOL Integration

  Integration   TBD

FEOL Unit Process

  RIE, Hot, Clean, CMP, CVD, Silicide, oxide   TBD

Other FEOL Module Development

  SOI material, SiGe, etc.   TBD

Lithography

  Resist, metrology, OPC, Stepper Application   TBD

Other Lithography + Model

  Data prep, Modeling, ESD   TBD

BEOL Integration

  Integration   TBD

BEOL Unit Process

  SiLK, CVD, RIE, Liner, CMP   TBD

Device Design

  Device, Characterization, manual   TBD

Device

  Device Modeling, SPICE Modeling   TBD

Product Engineering Associated with Process Qualification

  Test Program, Failure Analysis   TBD         ***

--------------------------------------------------------------------------------

* The Staffing Allocation will be determined by the mutual agreement of the IBM
Project Leader and AMD Deputy Project Leader.

** These engineers are expected to be productive immediately and should have
enough experience in the given technology area to work independently and lead
sub teams.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 50 of 59



--------------------------------------------------------------------------------

EXHIBIT C

 

MINIMUM STAFFING PARTICIPATION

(Average Annual Staffing Level)

 

     2003


--------------------------------------------------------------------------------

  2004


--------------------------------------------------------------------------------

  2005


--------------------------------------------------------------------------------

  2006


--------------------------------------------------------------------------------

  2007


--------------------------------------------------------------------------------

  2008


--------------------------------------------------------------------------------

AMD

   ***   ***   ***   ***   ***   ***

--------------------------------------------------------------------------------

*** Ramp to this staffing level by end of June 2003. For the avoidance of doubt,
until March 2003, no compensation pursuant to Section 4.3 shall be required for
failure to meet the minimum staffing requirements.

 

*** Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested pursuant to the Confidential Treatment Request
dated November 4, 2004.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 51 of 59



--------------------------------------------------------------------------------

EXHIBIT D

 

RESPONSIBILITIES OF THE MANAGEMENT COMMITTEE

 

- Approve changes in Strategic Technical Objectives as set forth in Exhibit A*

 

- Approve changes of schedules of the Projects set forth in Exhibit B*

 

- Establish a regular review process on no more than a quarterly basis with
business executives of each of the Parties of at least the level of Vice
President or other comparable level.

 

- Approve external communications about the goals of the Projects and external
publications*

 

- Resolve such other items as the Management Committee deems appropriate or as
indicated elsewhere in the Agreement as requiring the agreement of the
Management Committee.

 

* Items marked require unanimous approval of the Management Committee

 

All other responsibilities, including day-to-day management responsibility for
the results to be achieved under the Agreement, shall reside with the IBM
Project Leader with the help of the AMD Deputy Project Leader.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 52 of 59



--------------------------------------------------------------------------------

EXHIBIT E

 

RESPONSIBILITIES OF THE IBM PROJECT LEADER

 

Project organization and coordination

 

  - Responsible for implementation of directives from the Management Committee
for the Process Development Projects

 

  - Responsible for identification and presentation to Management Committee of
those items which need Management Committee approval

 

  - Responsible for Project reporting at Management Committee reviews

 

  - Responsible for quarterly reports (technology status, milestones).

 

- Responsible for allocation of Project resources

 

- Responsible for review and approval of technical publications

 

  - Responsible for determining the organizational structure of the Project Team
and appointing key technical leaders and project managers to execute Projects

 

  - Responsible for managing the IBM infrastructure to support the Project
Activities

 

  - Responsible for Project schedule planning

 

  - Responsible for management of IBM Personnel

 

- Responsible for completion of Documentation for each Process Development
Projects

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 53 of 59



--------------------------------------------------------------------------------

EXHIBIT E

 

RESPONSIBILITIES OF THE AMD DEPUTY PROJECT LEADER

 

  - Responsible for implementation of directives from the Management Committee
for the Projects

 

  - Responsible for identification and presentation to Management Committee of
those items which need Management Committee approval

 

- Responsible for Project reporting at Management Committee reviews

 

  - Responsible for quarterly reports (technology status, milestones)

 

  - Responsible for review and approval of technical publications

 

  - Responsible for management of respective Party’s personnel

 

  - Responsible for completion of Documentation for each Process Development
Projects

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 54 of 59



--------------------------------------------------------------------------------

EXHIBIT F

 

VISITATION GUIDELINES

 

1.0 IBM shall issue security badges to visitors. Security badges must be
returned by visitors at the end of each assignment. Security badges must be
visibly displayed at all times by visitors while on IBM premises. If the
security badge is lost or stolen, the IBM Technical Coordinator shall be
immediately advised. Security badges shall not be loaned or interchanged.

 

2.0 Visitors shall only enter those buildings, departments, or areas which are
specifically designated by the IBM Technical Coordinator and for which entry is
required under this Agreement.

 

3.0 Visitors shall comply with all log-in/log-out requirements when entering or
leaving IBM buildings and/or designated work areas.

 

4.0 Visitors shall comply with all security and safety guidelines which are
posted on IBM premises and/or are otherwise specified by IBM.

 

5.0 IBM copying equipment and/or other IBM equipment (such as data processing
equipment and word processing equipment) shall not be used by visitors except
with prior approval of the IBM Technical Coordinator.

 

6.0 Visitors shall not disturb materials lying on IBM desks, mounted on easels
or displayed on chalkboards.

 

7.0 Visitors shall promptly leave buildings and department areas after
completing work assignments.

 

8.0 Visitors shall not leave IBM external doors propped open. No IBM materials
shall be removed from buildings without prior written approval.

 

9.0 Alcoholic beverages, illegal drugs, guns and ammunition, cameras, and
recording devices are not permitted on IBM premises.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 55 of 59



--------------------------------------------------------------------------------

EXHIBITS G, H and I LEFT INTENTIONALLY BLANK

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 56 of 59



--------------------------------------------------------------------------------

EXHIBIT J

 

DOCUMENTATION

 

Wafer Process And Characterization Documentation

 

Process routing

 

Process of Record (POR)

 

- Process change history

 

Process assumptions

 

Process engineering specifications

 

Unit process descriptions and characterization (rate, uniformity, selectivity,
particle, etc.)

 

Process recipes for critical unit processes

 

Specification Sheets for critical dimensions, overlay

 

ED analysis data of critical layers (litho process widow)

 

Cp/Cpk for critical measurements

 

List of critical tools including QC tools

 

Critical Equipment specifications

 

- Critical maintenance procedures

 

TEM Cross Sections (both center and edge)

 

Finished wafer: STI, GC, CS, LI, Interconnect spacer edge, LI bottom on STI, CS
bottom, Via bottom

 

In Line wafer: After GC etch, after spacer-1 etch, after spacer-2 etch, after CS
etch, after V2 etch, after M2 etch

 

Tool control/monitor data for critical tools

 

Material Specifications for critical materials

 

Defect Catalog

 

SOI Wafer Specification

 

Bill Of Materials For wafers

 

SIMS data (as available)

 

Device design and modeling:

- SOI device model

- Parameter extraction

- AC Performance Verification

- Tolerance data

- Compact model

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 57 of 59



--------------------------------------------------------------------------------

- Device-level library

- HSpice convergence

- Body contact modeling

- SOI Resistor and capacitor

- ESD circuitry at I/O pads

 

Technology Qualification Vehicle Documentation

 

Technology Design Manual

 

Test Site description

 

- Groundrule waivers

 

Kerf description document

 

In-Line Electrical Specification document

 

Layout & mask information (for Test Site) in GDSII format

 

Reliability Documentation

 

Qualification plan

 

Early reliability stress results on Test Site (devices, interconnects,
capacitor) including NBTI

 

Physical failure analysis data after E, SM reliability tests

 

Electrical Results

 

Test programs (for IBM Proprietary Tool – electrical tester)

 

Functional test

 

Burn-In/reliability

 

T2 Product Characterization data for SOI Integrated Circuit product

 

(dependent on availability of common IBM / AMD product)

 

Lithography Documentation

 

  - Mask fabrication specifications

  - Mask data processing sequence including OPC/PPC

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 58 of 59



--------------------------------------------------------------------------------

  - Method of process characterization to extract OPC/PPC data correction
paramaters for the correction software

 

  - Mask qualification procedure

 

  - Specific mask making tool selection and its derived mask fabrication
specification if exists

 

Additional requests for Documentation shall be by the mutual agreement of the
Project Leaders, which agreement shall not be unreasonably withheld. If,
however, the Project Leaders do not agree, such Party may escalate the lack of
agreement among the Project Leaders to the Management Committee for resolution.
In addition, such Party may access information available during the Process
Development Projects and document such information for the purpose of
transferring such information to its own manufacturing facilities. All such
documentation shall be made available to all three (3) Parties.

 

Amendment and Restatement of “S” Process Development Agreement between AMD and
IBM

IBM - AMD Confidential

   Page 59 of 59